 





Vertex Energy, Inc. 8-K [vtnr-8k_020117.htm]

 

Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of February 1, 2017

 

among

 

VERTEX ENERGY OPERATING, LLC,
as the Lead Borrower
For
The Borrowers Named Herein

 

The Guarantors Named Herein

 

ENCINA BUSINESS CREDIT, LLC
as Agent

 

and

 

The Lenders Party Hereto

 

 





 

 

 

TABLE OF CONTENTS

 

Section Page



ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01.   Defined Terms 1
1.02.   Other Interpretive Provisions 40 1.03.   Accounting Terms 41
1.04.   Rounding 42 1.05.   Times of Day 42 ARTICLE II THE COMMITMENTS AND
CREDIT EXTENSIONS 42 2.01.   Amounts and Terms of Commitments 42
2.02.   Borrowings of Loans 44 2.03.   [Reserved] 45 2.04.   Mandatory
Prepayments 45 2.05.   Termination of Commitments 45 2.06.   Repayment and
Amortization of Obligations 46 2.07.   Interest 46 2.08.   Fees 47
2.09.   Computation of Interest and Fees 48 2.10.   Evidence of Debt 48
2.11.   Payments Generally; Agent’s Clawback 48 2.12.   Sharing of Payments by
Lenders 50 2.13.   Settlement Amongst Lenders 50 2.14.   Defaulting Lenders 51
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
52 3.01.   Taxes 52 3.02.   [Reserved] 57 3.03.   [Reserved] 57
3.04.   Increased Costs 57 3.05.   Compensation for Losses 58 3.06.   Mitigation
Obligations; Replacement of Lenders 58 3.07.   Survival 59 3.08.   Designation
of Lead Borrower as Borrowers’ Agent 59 ARTICLE IV CONDITIONS PRECEDENT TO
CREDIT EXTENSIONS 60 4.01.   Conditions of Initial Credit Extension 60
4.02.   Conditions to each Delayed Draw Term Loan Borrowing 65

 



(i) 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 67 5.01.   Existence, Qualification and
Power 67 5.02.   Authorization; No Contravention 67 5.03.   Governmental
Authorization; Other Consents 67 5.04.   Binding Effect 68 5.05.   Financial
Statements; No Material Adverse Effect 68 5.06.   Litigation 68 5.07.   No
Default 69 5.08.   Ownership of Property; Liens 69 5.09.   Environmental
Compliance 69 5.10.   Insurance 70 5.11.   Taxes 70 5.12.   ERISA Compliance 70
5.13.   Subsidiaries; Equity Interests 71 5.14.   Margin Regulations; Investment
Company Act 72 5.15.   Disclosure 72 5.16.   Compliance with Laws 72
5.17.   Intellectual Property; Licenses, Etc 72 5.18.   Labor Matters 73
5.19.   Security Documents 73 5.20.   Solvency 74 5.21.   Deposit Accounts;
Credit Card Arrangements 74 5.22.   Brokers 74 5.23.   Customer and Trade
Relations 74 5.24.   Material Contracts 74 5.25.   Casualty 75
5.26.   Regulation H 75 ARTICLE VI AFFIRMATIVE COVENANTS 75 6.01.   Financial
Statements 75 6.02.   Certificates; Other Information 76 6.03.   Notices 78
6.04.   Payment of Obligations 79 6.05.   Preservation of Existence, Etc 79
6.06.   Maintenance of Properties 79 6.07.   Maintenance of Insurance 80
6.08.   Compliance with Laws 81 6.09.   Books and Records; Accountants 81
6.10.   Inspection Rights 82 6.11.   Additional Loan Parties 82
6.12.   [Reserved] 83 6.13.   Information Regarding the Collateral 83
6.14.   [Reserved] 83 6.15.   Environmental Laws 84 6.16.   Further Assurances
84

 



(ii) 

 

 

6.17.   Compliance with Terms of Leaseholds 84 6.18.   Material Contracts 85
6.19.   Delivery of Organizational Documents 85 6.20.   Use of Loan Proceeds 85
6.21.   Accounts Relating to Contracts with the United States of America 85
6.22.   Post-Closing Covenant 85 ARTICLE VII NEGATIVE COVENANTS 85 7.01.   Liens
85 7.02.   Investments 86 7.03.   Indebtedness; Disqualified Stock; Equity
Issuances 86 7.04.   Fundamental Changes 86 7.05.   Dispositions 86
7.06.   Restricted Payments 87 7.07.   Prepayments of Indebtedness 87
7.08.   Change in Nature of Business 87 7.09.   Transactions with Affiliates 88
7.10.   Burdensome Agreements 88 7.11.   Use of Proceeds 88 7.12.   Amendment of
Material Documents; Amendments to ABL Loan Documents 89 7.13.   Fiscal Year 89
7.14.   Deposit Accounts 89 7.15.   Capital Expenditures 89 7.16.   Minimum
Availability 89 7.17.   Limitations on E-Source 89 ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES 90 8.01.   Events of Default 90 8.02.   Remedies Upon Event
of Default 93 8.03.   Application of Funds 93 ARTICLE IX THE AGENT 94
9.01.   Appointment and Authority 94 9.02.   Rights as a Lender 95
9.03.   Exculpatory Provisions 95 9.04.   Reliance by Agent 96
9.05.   Delegation of Duties 96 9.06.   Resignation of Agent 97
9.07.   Non-Reliance on Agent and Other Lenders 97 9.08.   No Other Duties, Etc
97 9.09.   Agent May File Proofs of Claim 97 9.10.   Collateral and Guaranty
Matters 98 9.11.   Notice of Transfer 98

 



(iii) 

 

 

9.12.   Reports and Financial Statements 99 9.13.   Agency for Perfection 100
9.14.   Indemnification of Agent 100 9.15.   Relation among Lenders 100 ARTICLE
X MISCELLANEOUS 100 10.01.   Amendments, Etc 100 10.02.   Notices;
Effectiveness; Electronic Communications 103 10.03.   No Waiver; Cumulative
Remedies 104 10.04.   Expenses; Indemnity; Damage Waiver 105 10.05.   Payments
Set Aside 106 10.06.   Successors and Assigns 107 10.07.   Treatment of Certain
Information; Confidentiality 111 10.08.   Right of Setoff 112 10.09.   Interest
Rate Limitation 112 10.10.   Counterparts; Integration; Effectiveness 113
10.11.   Survival 113 10.12.   Severability 113 10.13.   Replacement of Lenders
114 10.14.   Governing Law; Jurisdiction; Etc. 114 10.15.   Waiver of Jury Trial
115 10.16.   No Advisory or Fiduciary Responsibility 116 10.17.   USA PATRIOT
Act Notice 116 10.18.   Foreign Asset Control Regulations 117 10.19.   Time of
the Essence 117 10.20.   Press Releases 117 10.21.   Additional Waivers 117
10.22.   No Strict Construction 119 10.23.   Attachments 119 10.24.   Electronic
Execution of Assignments and Certain Other Documents 119 10.25.   ENTIRE
AGREEMENT 119 10.26.   Keepwell 119 10.27.   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 120 10.28.   Intercreditor Agreement 120

 

SIGNATURES S-121, 123, 124



 

(iv) 

 

 

SCHEDULES

 



1.01 Borrowers 2.01 Commitments and Applicable Percentages 5.01 Loan Parties
Organizational Information 5.06 Litigation 5.08(b)(1) Owned Real Estate
5.08(b)(2) Leased Real Estate 5.10 Insurance 5.13 Subsidiaries; Other Equity
Investments; Equity Interests in the Borrower 5.17 Intellectual Property Matters
5.18 Collective Bargaining Agreements 5.21(a) DDAs 5.21(b) Credit Card
Arrangements 5.22 Brokers 5.24 Material Contracts 6.02 Financial and Collateral
Reporting 6.22 Post-Closing Matters 7.01 Existing Liens 7.02 Existing
Investments 7.03 Existing Indebtedness 7.09 Affiliate Transactions 7.17 E-Source
Guaranty 10.02 Agent’s Office; Certain Addresses for Notices 10.06 Eligible
Assignee Exceptions

 

EXHIBITS

 

  Form of A Notice of Borrowing B Form of Note C Compliance Certificate D
Assignment and Assumption E [Reserved] F-1 through F-4 U.S. Tax Compliance
Certificates G Perfection Certificate

 

(v) 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 1, 2017,
among VERTEX ENERGY OPERATING, LLC, a Texas limited liability company (the “Lead
Borrower”), the Persons named on Schedule 1.01 hereto (collectively, the
“Borrowers”), the Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and ENCINA BUSINESS
CREDIT, LLC, as Agent (as defined herein).

 

The Borrowers have requested that the Lenders provide a term loan, and the
Lenders have indicated their willingness to lend on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ABL Agent” means Encina, in its capacity as administrative agent and collateral
agent under the ABL Credit Agreement, and its successors and assigns appointed
pursuant to the terms of the ABL Credit Agreement in such capacity.

 

“ABL Credit Agreement” means (i) that certain ABL Credit Agreement dated as of
the Closing Date among the Borrower, the ABL Lenders, the ABL Agent and each of
the other Persons party thereto and (ii) each loan or credit agreement
evidencing any initial or subsequent replacement, substitution, renewal or
refinancing of the obligations under the credit agreement referred to in clause
(i) in accordance with the terms of the Intercreditor Agreement, in each case as
amended, amended and restated, supplemented, modified, replaced, substituted,
renewed or refinanced in accordance with this Agreement and the Intercreditor
Agreement.

 

“ABL Event of Default” means an “Event of Default” under and as defined in the
ABL Credit Agreement.

 

“ABL Lenders” means the Persons party to the ABL Credit Agreement as “Lenders”
thereunder.

 

“ABL Loan” means a “Loan” under and as defined in the ABL Credit Agreement.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.

 

“ABL Revolving Loan” means “Revolving Loan” under and as defined in the ABL
Credit Agreement.

 



-1- 

 

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(c).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.

 

“Account Control Agreement” has the meaning specified in the Security Agreement.

 

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in, the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Additional Delayed Draw Term Loan” has the meaning provided in Section
2.01(b)(iii).

 

“Additional Delayed Draw Term Loan Borrowing” means a borrowing consisting of an
Additional Delayed Draw Term Loan made by each of the Additional Delayed Draw
Term Loan Lenders pursuant to Section 2.01(b)(iii).

 

“Additional Delayed Draw Term Loan Commitment” has the meaning provided in
Section 2.01(b)(iii).

 

“Additional Delayed Draw Term Loan Commitment Expiration Date” means the
earliest of (a) the Additional Delayed Draw Term Loan Funding Date upon which
the Additional Delayed Draw Term Loan Commitment is reduced to $0 following the
Additional Delayed Draw Term Loan Borrowing on such date, (b) immediately
following the second Additional Delayed Draw Term Loan Borrowing and (c) the
Maturity Date.

 

“Additional Delayed Draw Term Loan Commitment Percentage” means, as to any
Additional Delayed Draw Term Loan Lender, the percentage equivalent of (i) such
Additional Delayed Draw Term Loan Lender’s Additional Delayed Draw Term Loan
Commitment, divided by (ii) the Aggregate Additional Delayed Draw Term Loan
Commitment.

 

“Additional Delayed Draw Term Loan Lender” means each Lender with an Additional
Delayed Draw Term Loan Commitment.

 



-2- 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person, (iii)
any other Person directly or indirectly holding 10% or more of any class of the
Equity Interests of that Person, and (iv) any other Person 10% or more of any
class of whose Equity Interests is held directly or indirectly by that Person.

 

“Agent” means Encina in its capacity as administrative agent and collateral
agent under any of the Loan Documents, or any successor thereto.

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

“Agent’s Office” means the Agent’s address set forth on Schedule 10.02, or such
other address as the Agent may from time to time notify the Lead Borrower and
the Lenders.

 

“Aggregate Commitments” means the sum of the Commitments of all the Lenders. As
of the Closing Date, the Aggregate Commitments are $20,000,000.

 

“Aggregate Initial Delayed Draw Term Loan Commitments” means the sum of the
Initial Delayed Draw Term Loan Commitments of all the Lenders. As of the Closing
Date, the Aggregate Initial Delayed Draw Term Loan Commitments are $6,000,000.

 

“Aggregate Additional Delayed Draw Term Loan Commitments” means the sum of the
Additional Delayed Draw Term Loan Commitments of all the Lenders. As of the
Closing Date, the Aggregate Additional Delayed Draw Term Loan Commitments are
$3,000,000.

 

“Aggregate Term Loan Cap” means the lesser of (a) $20,000,000 and (b) 50% of the
In-Place Value of the operating plant facilities owned by the Loan Parties as
determined on the Closing Date or as recalculated for all such assets upon any
Permitted Disposition based on the most recent appraised value thereof.

 

“Agreement” means this Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 10.21(c).

 

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to the initial Term Loan, the percentage (carried out to the ninth
decimal place) of the aggregate Outstanding Amount of initial Term Loans
represented by the Outstanding Amount of each Lender’s initial Term Loan, (b)
with respect to the Initial Delayed Draw Term Loan, prior to the Initial Delayed
Draw Term Loan Commitment Expiration Date, the percentage (carried out to the
ninth decimal place) of the Aggregate Initial Delayed Draw Term Loan Commitment
represented by such Lender’s Initial Delayed Draw Term Loan Commitment at such
time and (c) with respect to the Additional Delayed Draw Term Loan, prior to the
Additional Delayed Draw Term Loan Commitment Expiration Date, the percentage
(carried out to the ninth decimal place) of the Aggregate Additional Delayed
Draw Term Loan Commitment represented by such Lender’s Additional Delayed Draw
Term Loan Commitment at such time. The initial Applicable Percentage of each
Lender with respect to the initial Term Loan, the Initial Delayed Draw Term Loan
and the Additional Delayed Draw Term Loan is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 



-3- 

 

 

“Applicable Rate” has the meaning specified in Section 2.07(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity that
administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit D or any other form approved by the Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2015, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability” means “Availability” as defined in the ABL Credit Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



-4- 

 

 

“Bank Products” means any services of facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective Affiliates, including, without
limitation, on account of (a) Swap Contracts, (b) leasing, (c) factoring, and
(d) supply chain finance services (including, without limitation, trade payable
services and supplier accounts receivable purchases), but excluding Cash
Management Services.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Term Loan Borrowing or a Delayed Draw Term Loan Borrowing,
as the context may require.

 

“Business” means the business of operating an environmental services company
that recycles industrial waste streams and off-specification commercial chemical
products substantially as conducted by Lead Borrower as of the date hereof.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Flow” shall mean, for any period, (1) Consolidated EBITDA, minus (2)
Capital Expenditures (other than that portion of Capital Expenditures financed
under capital leases or other Indebtedness of Parent and its Subsidiaries;
provided that Indebtedness, for this purpose, shall not include drawings under
the ABL Credit Agreement or any other revolving credit facility).

 

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, and (d) credit or debit cards.

 



-5- 

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          (i) Benjamin P. Cowart and Chris Carlson shall cease to own and
control legally and beneficially (free and clear of all Liens), collectively,
either directly or indirectly, equity securities in Parent representing more
than 15% of the combined voting power of all of Equity Interests entitled to
vote for members of the board of directors or equivalent governing body of
Parent on a fully-diluted basis (and taking into account all such securities
that Benjamin P. Cowart and Chris Carlson collectively have the right to acquire
pursuant to any option right (as defined in clause (b) below)), or (ii) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the Closing Date), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent;

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent and Lead Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;

 



-6- 

 

 

(c)          any “change in control” or “sale” or “disposition” or similar event
as defined in any Organizational Document of any Loan Party or in any Material
Contract, or any document governing Material Indebtedness of any Loan Party; or

 

(d)          Parent fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens (other
than the Liens in favor of the Agent), except where such failure is as a result
of a transaction permitted by the Loan Documents.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Mortgaged Property” means the Real Estate commonly referred to as
(a) 5000 River Rd., Marrero, Louisiana, and (b) 4021 East 5th Avenue, Columbus,
Ohio.

 

“CMT Assets” means the assets located at 200 Atlantic Pipeline Rd., Baytown, TX
77520 as of the Closing Date, excluding, however, any inventory in transit in
the ordinary course of business.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and/or (b) any landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on
the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Agent with access to the Collateral held by such bailee or other Person or
located in or on such Real Estate, (iv) as to any landlord, provides the Agent
with a reasonable time to sell and dispose of the Collateral from such Real
Estate, and (v) makes such other agreements with the Agent as the Agent may
reasonably require, including leasehold mortgagee protections in favor of Agent
to the extent such Real Estate constitutes a Mortgaged Property.

 

“Commitment” means, as to each Lender, its obligation to (a) make an initial
Term Loan to the Borrowers pursuant to Section 2.01(b)(i), (b) make an Initial
Delayed Draw Term Loan to the Borrowers pursuant to Section 2.01(b)(ii) and (c)
make an Additional Delayed Draw Term Loan to the Borrowers pursuant to Section
2.01(b)(iii), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 



-7- 

 

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought, or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated Current Assets” means, with respect to any Person at any date, all
assets (other than cash and Cash Equivalents) of such Person and its
Subsidiaries at such date that would, in conformity with GAAP, be classified as
current assets on a consolidated balance sheet of such Person at such date.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
would, in conformity with GAAP, be classified as current liabilities on a
consolidated balance sheet of such Person and its Subsidiaries at such date;
provided, however, that “Consolidated Current Liabilities” shall exclude, to the
extent otherwise included therein, (a) any ABL Loans, (b) other revolving loans
and (d) the current portion of any Indebtedness (including but not limited to,
for purposes of clarification, the Term Loans) then outstanding.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) severance costs, relocation costs, transition, integration, and
consolidation related operation costs, losses and expenses, and (v) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
Parent and its Subsidiaries (other than E-Source) for such Measurement Period),
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits and (ii)
all non-cash items increasing Consolidated Net Income (in each case of or by
Parent and its Subsidiaries (other than E-Source) for such Measurement Period),
all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash during such period
(but not less than zero) to (b) the sum of (i) Debt Service Charges plus (ii)
the aggregate amount of all Restricted Payments paid in cash, in each case, of
or by Parent and its Subsidiaries (other than E-Source) for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

 



-8- 

 

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, and (b) the portion of rent expense with respect to such
period under Capital Lease Obligations that is treated as interest in accordance
with GAAP, in each case of or by the Parent and its Subsidiaries (other than
E-Source) for the most recently completed Measurement Period, all as determined
on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means the net income of the Parent and its
Subsidiaries (other than E-Source) determined on a Consolidated basis in
accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom an Account Control Agreement has been, or is
required to be, executed in accordance with the terms hereof.

 

“Credit Extensions” mean a Borrowing.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (iv) any other
Person to whom Obligations under this Agreement and other Loan Documents are
owing, and (v) the successors and assigns of each of the foregoing, and (b)
collectively, all of the foregoing.

 

“Credit Party Expenses” means (a) all reasonable out-of-pocket expenses incurred
by the Agent and its Affiliates, in connection with this Agreement and the other
Loan Documents, including without limitation (i) the reasonable fees, charges
and disbursements of (A) counsel for the Agent, (B) outside consultants for the
Agent, (C) appraisers, (D) commercial finance examiners (up to a per diem cost
of $950, plus all out-of-pocket expenses), and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (D) any workout, restructuring or negotiations
in respect of any Obligations, and (iii) all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrowers (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, and (b) (i) all reasonable out-of-pocket
expenses incurred by the Credit Parties who are not the Agent or an Affiliate of
Agent (including without limitation the reasonable fees, charges and
disbursements of counsel for each such Credit Party) prior to the Closing Date
in an amount per Credit Party not to exceed the greater of $5,000 and 0.001% of
such Credit Party’s Commitments and (ii) following the Closing Date, all
reasonable out-of-pocket expenses incurred by the Credit Parties who are not the
Agent or an Affiliate of the Agent after the occurrence and during the
continuance of an Event of Default.

 



-9- 

 

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Loan Party, a customs broker, freight
forwarder, consolidator, or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator, or carrier acknowledges that it has control
over and holds the documents evidencing ownership of the subject Inventory for
the benefit of the Agent and agrees, upon notice from the Agent, to hold and
dispose of the subject Inventory solely as directed by the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid or required to be paid for such Measurement
Period, plus (b) principal payments made or required to be made on account of
Indebtedness (excluding the Obligations and any Synthetic Lease Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period, in each case determined on a Consolidated basis in accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to the interest rate otherwise applicable to such Loan plus two percent (2%) per
annum and (b) with respect to all other Obligations, an interest rate equal to
the Applicable Rate, plus two percent (2%) per annum.

 



-10- 

 

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement (including the failure to make available to the
Agent amounts required pursuant to a settlement pursuant to Section 2.13), (b)
notified the Borrowers, the Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under this
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by the Agent) under which it has
committed to extend credit, (d) failed, within one (1) Business Day after
written request by the Agent, to confirm that it will comply with the terms of
the Agreement relating to its obligations to fund any amounts required to be
funded by it under the Agreement, (e) otherwise failed to pay over to the Agent
or any other Lender any other amount required to be paid by it under the
Agreement on the date that it is required to do so under the Agreement, or (f)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a Bail-in Action or (iii) becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Delayed Draw Term Loan” means any Initial Delayed Draw Term Loan or any
Additional Delayed Draw Term Loan.

 

“Delayed Draw Term Loan Borrowing” means any Initial Delayed Draw Term Loan
Borrowing or any Additional Delayed Draw Term Loan Borrowing.

 

“Delayed Draw Term Loan Commitment” means the Initial Delayed Draw Term Loan
Commitment and the Additional Delayed Draw Term Loan Commitment.

 

“Delayed Draw Term Loan Lender” means any Initial Delayed Draw Term Loan Lender
or any Additional Delayed Draw Term Loan Lender.

 

“Discharge of Revolving Loan Debt” has the meaning specified in the
Intercreditor Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of transactions, of any property (including, without
limitation, any Equity Interests by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 



-11- 

 

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, however, that (i) only
the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder solely by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

 

“Early Termination Fee” has the meaning set forth in Section 2.08(c).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



-12- 

 

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural Person) satisfying the requirements
of Section 10.06(b) hereof; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any natural person, a Loan Party or any of
their respective Affiliates or Subsidiaries, a direct competitor of Borrowers
engaged in the recycling of industrial waste streams and off-specification
commercial chemical products, or any of the entities specified on Schedule
10.06.

 

“Encina” means Encina Business Credit, LLC and its successors.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 



-13- 

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan if there is any potential material liability
therefore or notification from the trustees of Multiemployer Plan received by a
Loan Part or any ERISA Affiliate that a Multiemployer Plan is in reorganization;
(d) the filing by a Loan Party or any ERISA Affiliate (or the receipt by a Loan
Party or any ERISA Affiliate) of a notice of intent to terminate a Pension Plan
under Section 4041(c) of ERISA or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan would be expected to be considered an
at-risk plan within the meaning of Section 430(i)(4) of the Code or Section 303
of ERISA or the determination that any Multiemployer Plan is in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA; or (h) the imposition of any material liability under Title IV of
ERISA, with respect to the termination of any Pension Plan, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, after expiration of
any applicable grace period, upon the Borrower or any ERISA Affiliate.

 

“E-Source” means E-Source Holdings, LLC, a Texas limited liability company.

 

“E-Source Indebtedness” means the Indebtedness described on Schedule 7.17 and
outstanding as of the Closing Date.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

“Excess Cash Flow” means, for any Measurement Period,

 

(a)          Cash Flow minus

 

(b)          without duplication, and to the extent actually paid in cash during
such period, in each case to the extent not financed with proceeds of the
issuance of Equity Interests or Indebtedness (other than drawings under the ABL
Credit Agreement or any other revolving credit facility), the sum of the
following for Parent and its Subsidiaries (other than E-Source):

 

(i)           principal payments made or required to be made on account of the
Term Loan or voluntary prepayments of principal of the Term Loan,

 

(ii)          Consolidated Interest Charges,

 



-14- 

 

 

(iii)         Federal, state, local and foreign income Taxes (excluding Federal,
state, local and foreign income tax credits),

 

(iv)         any increase in Working Capital of Borrowers and their Subsidiaries
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period), plus

 

(c)          without duplication, any decrease in the Working Capital of
Borrowers and their Subsidiaries (other than E-Source) (measured as the excess
of such Working Capital at the beginning of such period over such Working
Capital at the end thereof).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Security Agreement of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange hereof and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the guaranty of
such Loan Party, or grant by such Loan Party of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Contracts for which such guaranty or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreements” means (a) that certain Amended and Restated Credit
And Guaranty Agreement dated as of January 29, 2016 by and among Vertex Energy
Operating, LLC, Parent, the other guarantors party thereto, the other financial
institutions party thereto as lenders, and Goldman Sachs Bank USA, as
administrative agent for the lenders, (b) that certain Loan and Security
Agreement dated March 26, 2015 by and among Vertex Energy Operating, LLC,
Parent, the other borrowers and guarantors party thereto and Midcap Business
Credit LLC, a Texas limited liability company, as the lender and (c) that
certain Promissory Note dated January 29, 2016 in the original principal amount
of $5,150,000 issued by Vertex Refining OH, LLC payable by the order of Fox
Encore 05 LLC, a Washington limited liability company.

 



-15- 

 

 

“Extraordinary Receipt” means any cash received by, or paid to or for the
account of, any Borrower or any Subsidiary (other than E-Source) with respect to
pension plan reversions, indemnity payments (excluding indemnity payments which
are to reimburse a Borrower or any Subsidiary for amounts paid or to be paid
with respect to an obligation), and any purchase price adjustments.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Reference
Bank on such day on such transactions as determined by the Agent.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, between
Lead Borrower and Agent.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties. For the avoidance of doubt,
“Fiscal Month” may constitute a five-week period, from time to time, in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year in accordance with
the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on or
about the last Saturday of December of any calendar year.

 



-16- 

 

 

“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any state thereof or the District
of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 



-17- 

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means (a) Parent and each Subsidiary of the Parent (other than any
CFC and other than E-Source) existing on the Closing Date, (b) each other
Subsidiary of the Parent that shall be required to execute and deliver a joinder
to the Security Agreement pursuant to Section 6.11, and (c) with respect to any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Section 10.26) under the Security Agreement, each Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Heartland Assets” means the assets located at 4021 East 5th Avenue, Columbus,
OH 43219 and 4001 East 5th Avenue, Columbus, OH 43219 as of the Closing Date,
excluding, however, any inventory in transit in the order course of business.

 

“H&H Oil Operating Assets” means the assets of H&H Oil, L.P. located at 11626
Old Corpus Christi Hwy., San Antonio, TX 78223 as of the Closing Date,
excluding, however, any inventory in transit in the ordinary course of business.

 

“Hydrotreater Assets” means the equipment located at 278 E. Ravenna Road, Myrtle
Grove, LA 70037 as of the Closing Date.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 



-18- 

 

 

(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services, including seller notes or earn-out obligations
appearing on such Person’s balance sheet in accordance with GAAP (other than
trade accounts payable in the ordinary course of business and, in each case, not
past due for more than 60 days after the date on which such trade account
payable was created);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)           All Attributable Indebtedness of such Person;

 

(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing or
in respect of any lease, dividend or other obligation of another Person.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Delayed Draw Term Loan” has the meaning provided in Section
2.01(b)(ii).

 

“Initial Delayed Draw Term Loan Borrowing” means a borrowing consisting of the
Initial Delayed Draw Term Loan made by each of the Lenders pursuant to Section
2.01(b)(ii).

 



-19- 

 

 

“Initial Delayed Draw Term Loan Commitment” has the meaning provided in Section
2.01(b)(ii).

 

“Initial Delayed Draw Term Loan Commitment Expiration Date” means the earliest
of (a) the Initial Delayed Draw Term Loan Funding Date upon which the Initial
Delayed Draw Term Loan Commitment is reduced to $0 following the Initial Delayed
Draw Term Loan Borrowing on such date, (b) immediately following the third
Initial Delayed Draw Term Loan Borrowing and (c) the six-month anniversary of
the Closing Date.

 

“Initial Delayed Draw Term Loan Commitment Percentage” means, as to any Initial
Delayed Draw Term Loan Lender, the percentage equivalent of (i) such Lender’s
Initial Delayed Draw Term Loan Commitment, divided by (ii) the Aggregate Initial
Delayed Draw Term Loan Commitment.

 

“Initial Delayed Draw Term Loan Lender” means each Lender with an Initial
Delayed Draw Term Loan Commitment.

 

“In-Place Value” means the value of the operating plant facilities and related
machinery and equipment owned by the Loan Parties based on the most recent
appraisal of such facilities, machinery and equipment performed by a third party
appraiser acceptable to the Agent (it being acknowledged that Gordon Brothers is
an acceptable appraiser) assuming that such plant, machinery and equipment
remain in place and operable.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, customer lists, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, among the Agent, the ABL Agent and the Loan Parties.

 

“Interest Payment Date” means, as to any Loan, the first Business Day of each
month and the Termination Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting.

 



-20- 

 

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Leased Real Property” means any Real Estate pursuant to which a Loan Party has
rights pursuant to a Lease.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

 



-21- 

 

 

“LIBOR Rate” means, for any Interest Period, the rate (expressed as a percentage
per annum and rounded upward, if necessary, to the next nearest 1/100 of 1%) for
deposits in Dollars, for a one-month period, that appears on Bloomberg Screen
US0003M (or the successor thereto) as the London interbank offered rate for
deposits in Dollars as of 11:00 a.m., London time, as of two Business Days prior
to the commencement of such Interest Period (provided, that, in no event shall
such rate be less than 0.25%), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Laws as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan (including a Delayed Draw Term Loan).

 

“Loan Account” has the meaning assigned to such term in Section 2.10(a).

 

“Loan Documents” means this Agreement, each promissory note, the Fee Letter, the
Account Control Agreements, the Security Documents, the Intercreditor Agreement
and any other instrument or agreement now or hereafter executed and delivered in
connection herewith, or in connection with any transaction arising out of any
Cash Management Services and Bank Products provided by any Lender or any of its
Affiliates, each as amended and in effect from time to time; provided that for
purposes of the definition of “Material Adverse Effect” and Article VII, “Loan
Documents” shall not include agreements relating to Cash Management Services and
Bank Products.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Marrero Assets” means the assets located at 5000 River Rd., Marrero, LA 70072
as of the Closing Date, excluding, however, any inventory in transit in the
ordinary course of business.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 



-22- 

 

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material impairment of the rights and remedies of the Agent or
the Lenders under any Loan Document or a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party. In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, or properties of such Person.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $500,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

 

“Maturity Date” means February 1, 2020.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Parent.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means each and every fee and leasehold mortgage, deed of trust, or
similar instrument by a Loan Party owning or holding a leasehold interest in the
Real Estate encumbered thereby in favor of or for the benefit of the Agent.

 

“Mortgaged Property” means each parcel of Real Estate encumbered or required to
be encumbered hereunder by a Mortgage.

 

“Motiva Litigation” means any litigation or claim involving Motiva and E-Source
existing on the Closing Date or relating to any period prior to the Closing
Date.

 

“Multiemployer Plan” means any employee benefit plan which is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA, to which the Lead Borrower or
any ERISA Affiliate makes or is obligated to make contributions, or during the
five plan years immediately preceding the date hereof, has made or been
obligated to make contributions.

 



-23- 

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Lead Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

 

“Net Proceeds” means

 

(a)          with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries (other than E-Source), the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) minus (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset by
a Lien permitted hereunder which is senior to the Agent’s Lien on such asset and
that is required to be repaid (or to establish an escrow for the future
repayment thereof) in connection with such transaction (other than Indebtedness
under the Loan Documents), and (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

 

(b)          with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction minus (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notice of Borrowing” means a notice of a Borrowing which, if in writing, shall
be substantially in the form of Exhibit A.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 



-24- 

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to the Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date.

 

“Parent” means Vertex Energy, Inc., a Nevada corporation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, (b) after giving effect to such transaction or payment,
the Pro Forma Availability Condition has been satisfied and the Consolidated
Fixed Charge Coverage Ratio, as projected on a pro-forma basis for the twelve
consecutive Fiscal Months immediately following such transaction or payment, is
equal to or greater than 1.1:1.0. Prior to undertaking any transaction or
payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Agent evidence of satisfaction of the conditions contained in
clause (b) above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to the
Agent.

 



 -25-

 

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan”, as defined in Section
3(2) of ERISA, other than a Multiemployer Plan or a Multiple Employer Plan, that
is maintained or is contributed to by a Loan Party and any ERISA Affiliate for
their respective employees and is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code.

 

“Perfection Certificate” means a certificate in the form of Exhibit G hereto
executed by a Responsible Officer of the Lead Borrower.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)       Such Acquisition shall have been approved by the board of directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

 

(b)       The Lead Borrower shall have furnished the Agent with twenty (20)
Business Days’ prior written notice of such intended Acquisition and shall have
furnished the Agent with a current draft of the Acquisition Documents (and final
copies thereof as and when executed), a summary of any due diligence undertaken
by the Loan Parties in connection with such Acquisition, appropriate financial
statements of the Person which is the subject of such Acquisition, pro forma
projected financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis with all Loan Parties), and such other information
as the Agent may reasonably require, all of which shall be in form reasonably
satisfactory to the Agent;

 

(c)       The legal structure of the Acquisition shall be acceptable to the
Agent in its discretion;

 



 -26-

 

 

(d)       After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

 

(e)       Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

 

(f)       If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Agent shall determine, and the Agent shall have received a
first priority security and/or mortgage interest in such Subsidiary’s Equity
Interests and property of such Subsidiary and of the same nature as constitutes
Collateral under the Security Documents;

 

(g)       The Person which is the subject of such Acquisition shall be organized
under the laws of the United States, any state thereof or the District of
Columbia, and any assets acquired shall be located in the United States, any
state thereof or the District of Columbia; and

 

(h)       The Loan Parties shall have satisfied the Payment Conditions.

 

“Permitted Disposition” means any of the following:

 

(a)       dispositions of Inventory in the ordinary course of business;

 

(b)       non-exclusive licenses of Intellectual Property of a Loan Party or any
of its Subsidiaries in the ordinary course of business;

 

(c)       dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is
replaced with similar property having at least equivalent value;

 

(d)      sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

 

(e)      sales, transfers and dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party;

 

(f)       dispositions of Equipment in the ordinary course of business, provided
that (i) the Net Proceeds of such disposition are equal to or greater than the
most recent appraised value of such Equipment and (ii) after giving effect to
each such disposition, the Outstanding Amount shall not exceed the amount set
forth in clause (b) of the definition of “Aggregate Term Loan Cap”.

 



 -27-

 

 

(g)       dispositions of Marrero Assets and Heartland Assets with the prior
written consent of Agent, including as to use of proceeds thereof, provided
that, after giving effect to each such disposition, the Consolidated Fixed
Charge Coverage Ratio for the most recent Fiscal Quarter for which financial
statements have been delivered to Agent shall be greater than 1.0:1.0 on a pro
forma basis and the Loan Parties are in compliance with Section 7.16; and

 

(h)       dispositions of the H&H Oil Operating Assets, CMT Assets and
Hydrotreater Assets; provided that (i) either (x) after giving effect to each
such disposition, the Consolidated Fixed Charge Coverage Ratio for the most
recent Fiscal Quarter for which financial statements have been delivered to
Agent shall be greater than 1.1:1.0 on a pro forma basis and the Loan Parties
are in compliance with Section 7.16 or (y) Agent has provided its prior written
consent to such disposition and (ii) after giving effect to each such
disposition, the Outstanding Amount shall not exceed the amount set forth in
clause (b) of the definition of “Aggregate Term Loan Cap”.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, or Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or imposed by ERISA;

 

(d)       deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)       Liens in respect of judgments that would not constitute an Event of
Default hereunder;

 

(f)        easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

 



 -28-

 

 

(g)       Liens existing on the Closing Date listed on Schedule 7.01 and Liens
to secure any Permitted Refinancings of the Indebtedness with respect thereto;

 

(h)       Liens on fixed or capital assets or on Real Estate of any Loan Party
which secure Indebtedness permitted under clauses (c) or (d) of the definition
of Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within ninety (90) days after such acquisition,
(ii) the Indebtedness secured thereby does not exceed the cost of acquisition of
the applicable assets, and (iii) such Liens shall attach only to the assets or
Real Estate acquired, improved or refinanced with such Indebtedness and shall
not extend to any other property or assets of the Loan Parties;

 

(i)        Liens in favor of the Agent;

 

(j)        landlords’ and lessors’ statutory Liens in respect of rent not in
default;

 

(k)       possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the Closing Date
and other Permitted Investments, provided that such liens (a) attach only to
such Investments and (b) secure only obligations incurred in the ordinary course
and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)        Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, Liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)      Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

 

(n)       voluntary Liens on property in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

(o)       Liens in favor of customs and revenues authorities imposed by
applicable Laws arising in the ordinary course of business in connection with
the importation of goods and securing obligations, in each case to the extent
the following conditions are satisfied: (A) that are being contested in good
faith by appropriate proceedings, (B) as to which the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (C) as to which such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation;

 



 -29-

 

 

(p)       Liens held by the ABL Agent to secure ABL Obligations, in an aggregate
principal amount not to exceed, to the extent applicable, the Maximum Priority
Revolving Loan Debt (as defined in the Intercreditor Agreement); and

 

(q)       additional Liens not specified above, securing aggregate liabilities
not in excess of $250,000.

 

“Permitted Indebtedness” means each of the following:

 

(a)       Indebtedness outstanding on the Closing Date listed on Schedule 7.03
and any Permitted Refinancing thereof;

 

(b)       Indebtedness of any Loan Party to any other Loan Party;

 

(c)       purchase money Indebtedness of any Loan Party to finance the
acquisition of any personal property consisting solely of fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $500,000 at any time outstanding
and further provided that, if requested by the Agent, the Loan Parties shall use
commercially reasonable efforts to cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Agent;

 

(d)       Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder and any Synthetic Lease
Obligations), provided, that, the Loan Parties shall use commercially reasonable
efforts to cause the holders of such Indebtedness and the lessors under any
sale-leaseback transaction to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Agent;

 

(e)       obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

 

(f)        Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition; provided that such Indebtedness (i) has a final maturity
which extends beyond the Maturity Date, (ii) is subordinated to the Obligations
on terms reasonably acceptable to the Agent, and (iii) does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date unless (w) after giving effect to such
payment, the Consolidated Fixed Charge Coverage Ratio for the most recent Fiscal
Quarter for which financial statements have been delivered to Agent shall be
greater than 1.0:1.0 on a pro forma basis, (x) after giving effect to such
payment, Availability shall be greater than $2,500,000 on a pro forma basis, (y)
no Event of Default exists under this Agreement and (z) the aggregate amount of
all such payments made following the Closing Date shall not exceed 25% of the
cumulative amount of Excess Cash Flow calculated for each full Fiscal Quarter
ending after the Closing Date;

 



 -30-

 

 

(g)       Indebtedness of any Person that becomes a Subsidiary of a Loan Party
in a Permitted Acquisition, which Indebtedness is existing at the time such
Person becomes a Subsidiary of a Loan Party (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary of a Loan Party);

 

(h)       the Obligations;

 

(i)        guaranties made in the ordinary course of business by a Loan Party or
a Subsidiary of the obligations of another Loan Party;

 

(j)        customary indemnities arising under agreements entered into in the
ordinary course of business;

 

(k)       ABL Obligations (as defined in the Intercreditor Agreement), in an
aggregate principal amount not to exceed, to the extent applicable, the Maximum
Priority Revolving Loan Debt (as defined in the Intercreditor Agreement); and

 

(l)        Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $250,000 at any time outstanding.

 

“Permitted Investments” means each of the following:

 

(a)       readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof;

 

(b)       commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

 

(c)       time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 



 -31-

 

 

(d)       fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

 

(e)       Investments, classified in accordance with GAAP as current assets of
the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)        Investments existing on the Closing Date set forth on Schedule 7.02,
but not any increase in the amount thereof or any other modification of the
terms thereof;

 

(g)       (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties (other than
the Parent), (iii) additional Investments by Subsidiaries of the Loan Parties
that are not Loan Parties in other Subsidiaries that are not Loan Parties and
(iv) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, additional Investments by the Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount invested after the
Closing Date not to exceed $100,000;

 

(h)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)        Guarantees constituting Permitted Indebtedness;

 

(j)        so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by any Loan Party
in Swap Contracts permitted hereunder;

 

(k)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(l)        advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an amount not to exceed
$100,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 



 -32-

 

 

(m)      Investments constituting Permitted Acquisitions; and

 

(n)       other Investments not otherwise specifically described herein and not
exceeding $100,000 in the aggregate in any period of twelve (12) consecutive
calendar months;

 

provided, however, that notwithstanding the foregoing, no such Investments
specified in clauses (a) through (e) and clause (n) shall be permitted unless
either no Loans are then outstanding, the proceeds of which Investment will be
applied to the Obligations, and (ii) such Investments shall be pledged to the
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by the Agent.

 

“Permitted Preferred Stock” means (a) the Series A, Series B, Series B1 and
Series C preferred Equity Interests of Parent outstanding as of the Closing Date
and (b) preferred Equity Interests issued by Parent after the Closing Date
which, in each case, satisfy the following conditions: (i) do not require the
payment of dividends with respect to such preferred Equity Interests other than
in additional shares of common Equity Interests or additional Permitted
Preferred Stock (pursuant to the terms of such Permitted Preferred Stock),
(ii) such preferred Equity Interest (A) is not redeemable or subject to
mandatory repurchase, in either case, at the option of the holder thereof (other
than solely for additional common Equity Interests or additional Permitted
Preferred Stock), in whole or in part, and (B) is not and does not become
convertible into or exchangeable or exercisable for Indebtedness or any other
Equity Interests (other than common Equity Interests or Permitted Preferred
Stock), in each case, prior to the date that is at least ninety-one (91) days
after the Maturity Date, and (iii) the other terms of such preferred Equity
Interests are no more restrictive to Parent and its Subsidiaries than the terms
applicable to the Series A, Series B, Series B1 and Series C Preferred Equity
Interests of Parent outstanding on the Closing Date.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced
(c) such Permitted Refinancing shall not have maturity shorter than that of the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Credit Parties as those
contained in the documentation governing the Indebtedness being Refinanced, (e)
if the Indebtedness being Refinanced is unsecured, such Permitted Refinancing
shall be unsecured, (f) if the Indebtedness being Refinanced is secured, such
Permitted Refinancing shall be secured by no more collateral than the
Indebtedness being Refinanced, (g) no Permitted Refinancing shall have direct or
indirect obligors who were not also obligors of the Indebtedness being
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (h) such Permitted Refinancing shall be otherwise on terms not
materially less favorable to the Credit Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default,
(i) the interest rate applicable to any such Permitted Refinancing shall not
exceed the then applicable market interest rate, (j) if the Indebtedness being
Refinanced is subject to an intercreditor agreement, a representative validly
acting on behalf of the holders of the Permitted Refinancing shall become party
thereto or to another intercreditor in form and substance satisfactory to Agent,
and (k) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.

 



 -33-

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate such Plan to which a Loan Party or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Event” means:

 

(a)       Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party outside the ordinary
course of business (other than, prior to the Discharge of Revolving Loan Debt,
Revolving Loan Priority Collateral and assets of Foreign Subsidiaries of the
type that would constitute Revolving Loan Priority Collateral if such assets
were owned by a Loan Party);

 

(b)       Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party (other than, prior to the
Discharge of Revolving Loan Debt, Revolving Loan Priority Collateral), unless
the proceeds therefrom are required to be paid to the holder of a Lien on such
property or asset having priority over the Lien of the Agent; provided that, for
the avoidance of doubt, receipt of any proceeds relating to the claim against
National Union Fire Insurance Company of Pittsburgh, PA and Assurance Agency,
Ltd. shall not constitute a Prepayment Event;

 

(c)       The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness; or

 

(d)       The receipt by any Loan Party of any Extraordinary Receipts.

 



 -34-

 

 

“Pricing Grid” means for any day, with respect to any Term Loan (including the
Delayed Draw Term Loan), the rate per annum set forth below under the caption
“Rate”, based upon satisfaction of each of the Consolidated Fixed Charge
Coverage Ratio and average Availability required for each “Level” for the then
most recently completed four Fiscal Quarter period as reflected in the then most
recently delivered financial statements but subject to the following:

 

Level Consolidated Fixed Charge Coverage Ratio Average Availability Rate Level
I: Less than 1.00 to 1.00 Less than $2,500,000 14.00% Level II: 1.00 to 1.00 but
less than 1.45 to 1.00 Greater than or equal to $2,500,000 13.00% Level III:
1.45 to 1.00 or greater Greater than or equal to $2,500,000 12.00%

 

(a)       if the Lead Borrower fails to deliver the financial statements to
Agent at the time required pursuant to Section 6.01, then Level I above shall be
deemed to be applicable until the first Business Day of the calendar month
immediately following the date on which such financial statements are so
received by Agent;

 

(b)       adjustments, if any, to the rate shall be effective on the first
Business Day of the calendar month immediately following the date on which the
Lender has received the applicable financial statements;

 

(c)       each determination of the rate made by Agent in accordance with the
foregoing shall be conclusive and binding on the Loan Parties and each Lender
(absent manifest error); and

 

(d)       notwithstanding anything herein to the contrary, from the Closing Date
to but not including the fifth (5th) Business Day following receipt of Parent’s
financial statements delivered pursuant to Section 6.01 for the two full Fiscal
Quarters of the Parent ending after the Closing Date, Level I above shall be
applicable.

 

“Pro Forma Availability Condition” shall mean, as of any date of calculation,
Pro Forma Excess Availability will be equal to or greater than $2,500,000.

 

“Pro Forma Excess Availability” shall mean, as of any date of calculation, after
giving pro forma effect to the transaction then to be consummated or payment to
be made, Availability as of the date of such transaction or payment and as of
the end of each Fiscal Month during the subsequent projected twelve (12) Fiscal
Months.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Parent or Lead Borrower have been distributed by
means of an effective registration statement under the Securities Act of 1933.

 

“Public Offering” means a public offering of the Equity Interests of the Parent
or Lead Borrower pursuant to an effective registration statement under the
Securities Act of 1933.

 



 -35-

 

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

 

“Recipient” means the Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder.

 

“Reference Bank” means Wells Fargo Bank, National Association.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Regulation H” means Regulation H of the FRB as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, with respect to a Plan, other than those events for which the 30 day
notice period has been waived.

 

“Reports” has the meaning provided in Section 9.12(b).

 

“Request for Credit Extension” means a Notice of Borrowing.

 

“Required Lenders” means, as of any date of determination, (a) Lenders holding
more than 50% of the sum of the Aggregate Initial Delayed Draw Term Loan
Commitment then in effect, if any, the Aggregate Additional Delayed Draw Term
Loan Commitment then in effect, if any, plus the Total Outstandings as of such
date with respect to the Term Loan or (b) if the Aggregate Initial Delayed Draw
Term Loan Commitments and/or Aggregate Additional Delayed Draw Term Loan
Commitments have been terminated or expired, Lenders holding in the aggregate
more than 50% of the Total Outstandings; provided that if there are two
unaffiliated Lenders, Required Lenders must include both such Lenders; provided
further that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 



 -36-

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 

“Revolving Loan Priority Collateral” has the meaning specified in the
Intercreditor Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Guaranty and Security Agreement dated as of the
Closing Date among the Loan Parties and the Agent.

 

“Security Documents” means the Security Agreement, the Account Control
Agreements, the Mortgages, and each other security agreement or other instrument
or document executed and delivered to the Agent pursuant to this Agreement or
any other Loan Document granting a Lien to secure any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.13(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 



 -37-

 

 

“Solvent” and “Solvency” means, with respect to any Person and its Subsidiaries
on a Consolidated basis on a particular date, that on such date (a) at fair
valuation, all of the properties and assets of such Person are greater than the
sum of the debts, including contingent liabilities, of such Person, (b) the
present fair saleable value of the properties and assets of such Person is not
less than the amount that would be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its properties and assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. The amount of all guarantees at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at the
time, can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.26).

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



 -38-

 

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lenders” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

 

“Term Loan” means a Loan made by a Term Lender to the Borrowers pursuant to
Section 2.01(b) (including the initial Term Loan and any Delayed Draw Term
Loan).

 

“Term Loan Borrowing” means a borrowing consisting of the initial Term Loan made
by each of the Lenders pursuant to Section 2.01(b)(i).

 

“Term Loan Commitment” means, with respect to each Term Lender, such Lender’s
commitment to make the initial Term Loan as set forth in Section 2.01(b)(i).

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated and the
Commitments are irrevocably terminated in accordance with Article VIII, (iii)
the termination of the Commitments in accordance with the provisions of Section
2.05 hereof, or (iv) the “Termination Date” as defined in the ABL Credit
Agreement.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“UCC” or “Uniform Commercial Code” shall have the meaning given to such term in
the Security Agreement.

 



 -39-

 

 

“UFCA “ has the meaning specified in Section 10.21(c).

 

“UFTA” has the meaning specified in Section 10.21(c).

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall exclude, without duplication, (a) the impact
of any of the items adjusted for in the definition of “Consolidated EBITDA” and
(b) any changes in current assets or current liabilities as a result of (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of purchase
accounting adjustments; and provided that, to the extent Parent or any of its
Subsidiaries consummates an Acquisition during such period, beginning of period
working capital shall be recalculated on a pro forma basis to include working
capital acquired in such Acquisition.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 



 -40-

 

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

(d)       Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Bank Products
(other than Swap Contracts), providing cash collateralization) of all of the
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (i) unasserted contingent
indemnification Obligations, (ii) any Obligations relating to Bank Products
(including Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or cash collateralized, and (iii) any Obligations relating to Cash Management
Services that, at such time, are allowed by the applicable provider of such Cash
Management Services to remain outstanding without being required to be repaid. 

 

1.03.       Accounting Terms

 

(a)       Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Lead Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 



 -41-

 

 

1.04.       Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.       Amounts and Terms of Commitments.

 

(a)      [Reserved].

 

(b)      The Term Loan.

 

  (i)       Subject to the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to lend to Borrowers on the Closing
Date the amount set forth opposite such Lender’s name in Schedule 2.01 under the
heading “Term Loan Commitment” (such amount being referred to herein as such
Lender’s “Term Loan Commitment”); provided, that after giving effect to the Term
Loan Borrowing on the Closing Date, Outstanding Amount of the Term Loan shall
not exceed the Aggregate Term Loan Cap. Amounts borrowed under this
Section 2.01(b)(i) are referred to as the initial “Term Loan.”

 

  (ii)      Subject to the terms and conditions set forth herein, each Initial
Delayed Draw Term Loan Lender severally agrees to lend to the Borrowers, on the
first Business Day following the Closing Date or any Business Day thereafter
until the Initial Delayed Draw Term Loan Commitment Expiration Date (each such
date, an “Initial Delayed Draw Term Loan Funding Date”, an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Schedule 2.01
under the heading “Initial Delayed Draw Term Loan Commitment” (such amount being
referred to herein as such Lender’s “Initial Delayed Draw Term Loan
Commitment”); provided, that after giving effect to the Initial Delayed Draw
Term Loan Borrowing on each Initial Delayed Draw Term Loan Funding Date, the
Outstanding Amount of the Term Loan (including the amount of such Initial
Delayed Draw Term Loan Borrowing and any prior Delayed Draw Term Loan Borrowing)
shall not exceed the Aggregate Term Loan Cap. Amounts borrowed under this
Section 2.01(a)(ii) are referred to as an “Initial Delayed Draw Term Loan.” The
Initial Delayed Draw Term Loan Commitment of each Initial Delayed Draw Term Loan
Lender shall be reduced on each Initial Delayed Draw Term Loan Funding Date by
the amount of such Initial Delayed Draw Term Borrowing; provided, that there
shall be no more than five Initial Delayed Draw Term Loan Funding Dates. Once
funded, an Initial Delayed Draw Term Loan shall become part of the initial Term
Loan. Each of the parties hereto hereby agrees that Agent may, in consultation
with Borrower, take any and all actions as may be reasonably necessary to ensure
that each Initial Delayed Draw Term Loan is included in the initial Term Loan.
In addition, each scheduled amortization payment under Section 2.06 required to
be made after the making of any Initial Delayed Draw Term Loan shall be ratably
increased by the aggregate principal amount of such Initial Delayed Draw Term
Loan for all Lenders on a pro rata basis to the extent necessary, including to
avoid any reduction in the amortization payments to which the initial Term
Lenders are entitled in respect of such Initial Delayed Draw Term Loan. To the
extent any installment under Section 2.06 that is scheduled to be made in
respect of the initial Term Loan on any day shall have been reduced or
eliminated due to the application thereto of a prepayment prior to the date on
which an Initial Delayed Draw Term Loan is funded, then notwithstanding the
provisions of Section 2.12 hereof to the contrary, Lenders who hold such funded
Initial Delayed Draw Term Loans on such day shall be entitled to receive the
entire portion of each payment of, or application to, the installment with
respect to such funded Initial Delayed Draw Term Loan scheduled to be made on
such day; provided, that such payment shall be shared on a pro rata basis among
the Lenders who hold such Initial Delayed Draw Term Loan and the Lenders who
hold any Additional Delayed Draw Term Loan, if applicable.

 



 -42-

 

 

  (iii)     Subject to the terms and conditions set forth herein, each
Additional Delayed Draw Term Loan Lender severally agrees to lend to the
Borrowers, on the first Business Day following the Closing Date or any Business
Day thereafter until the Additional Delayed Draw Term Loan Commitment Expiration
Date (each such date, an “Additional Delayed Draw Term Loan Funding Date”, an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
in Schedule 2.01 under the heading “Additional Delayed Draw Term Loan
Commitment” (such amount being referred to herein as such Lender’s “Additional
Delayed Draw Term Loan Commitment”); provided, that after giving effect to the
Additional Delayed Draw Term Loan Borrowing on each Additional Delayed Draw Term
Loan Funding Date, the Outstanding Amount of the Term Loan (including the amount
of such Additional Delayed Draw Term Loan Borrowing and any prior Delayed Draw
Term Loan Borrowing) shall not exceed the Aggregate Term Loan Cap. Amounts
borrowed under this Section 2.01(a)(ii) are referred to as an “Additional
Delayed Draw Term Loan.” The Additional Delayed Draw Term Loan Commitment of
each Additional Delayed Draw Term Loan Lender shall be reduced on the Additional
Delayed Draw Term Loan Funding Date by the amount of such Additional Delayed
Draw Term Borrowing; provided, that there shall be no more than four Additional
Delayed Draw Term Loan Funding Dates. Once funded, an Additional Delayed Draw
Term Loan shall become part of the initial Term Loan. Each of the parties hereto
hereby agrees that Agent may, in consultation with Borrower, take any and all
actions as may be reasonably necessary to ensure that each Additional Delayed
Draw Term Loan is included in the initial Term Loan. In addition, each scheduled
amortization payment under Section 2.06 required to be made after the making of
any Additional Delayed Draw Term Loan shall be ratably increased by the
aggregate principal amount of such Additional Delayed Draw Term Loan for all
Lenders on a pro rata basis to the extent necessary, including to avoid any
reduction in the amortization payments to which the initial Term Lenders are
entitled in respect of such Additional Delayed Draw Term Loan. To the extent any
installment under Section 2.06 that is scheduled to be made in respect of the
initial Term Loan on any day shall have been reduced or eliminated due to the
application thereto of a prepayment prior to the date on which an Additional
Delayed Draw Term Loan is funded, then notwithstanding the provisions of Section
2.12 hereof to the contrary, Lenders who hold such funded Additional Delayed
Draw Term Loans on such day shall be entitled to receive the entire portion of
each payment of, or application to, the installment with respect to such funded
Additional Delayed Draw Term Loan scheduled to be made on such day; provided,
that such payment shall be shared on a pro rata basis among the Lenders who hold
such Additional Delayed Draw Term Loan and the Lenders who hold any Initial
Delayed Draw Term Loan, if applicable.

 



 -43-

 

 

Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

 

2.02.       Borrowings of Loans.

 

(a)       [Reserved].

 

(b)       Each Delayed Draw Term Loan Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Agent, which may be given by telephone.
Each such notice must be received by the Agent not later than noon twenty (20)
days prior to the requested date of any Borrowing. Each telephonic notice by the
Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Agent of a written Notice of Borrowing, appropriately completed
and signed by a Responsible Officer of the Lead Borrower. Each Delayed Draw Term
Loan Borrowing shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or such lesser amount of (x) the Additional Delayed
Draw Term Loan Commitment as may remain on the final Additional Delayed Draw
Term Loan Funding Date or (y) the Initial Delayed Draw Term Loan Commitment as
may remain on the final Initial Delayed Draw Term Loan Funding Date). Each
Notice of Borrowing (whether telephonic or written) shall specify (i) the name
of the applicable Borrower, (ii) the requested date of the Borrowing (which
shall be a Business Day) and (iii) the principal amount of the Loans borrowed.

 

(c)       Following receipt of a Notice of Borrowing, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Initial Delayed Draw Term Loan or Additional Delayed Draw Term Loan. Each
Delayed Draw Term Loan Lender, as applicable, shall make the amount of its
Delayed Draw Term Loan available to the Agent in immediately available funds at
the Agent’s Office not later than noon on the Business Day specified in the
applicable Notice of Borrowing. Upon satisfaction of the applicable conditions
set forth in Section 4.01, in the case of the initial Term Loan Borrowing, and
Section 4.02, in the case of a Delayed Draw Term Loan Borrowing, the Agent shall
make all funds so received available to the Borrowers in like funds as received
by the Agent either by (i) crediting the account of the Lead Borrower on the
books of Encina with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Agent by the Lead Borrower.

 

(d)       The Agent, without the request of the Lead Borrower, may advance any
interest, fee, service charge (including direct wire fees), expenses, or other
payment to which any Credit Party is at such time entitled from the Loan Parties
pursuant hereto or any other Loan Document. The Agent shall advise the Lead
Borrower of any such advance or charge promptly after the making thereof. Such
action on the part of the Agent shall not constitute a waiver of the Agent’s
rights and the Borrowers’ obligations under Section 10.04. Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.02(d) shall bear interest at the Applicable Rate.

 



 -44-

 

 

2.03.       [Reserved].

  

2.04.       Mandatory Prepayments.

 

(a)       Excess Cash Flow. Within five (5) days after the monthly financial
statements for the last Fiscal Month of each Fiscal Quarter and corresponding
Compliance Certificate are required to be delivered pursuant to Section 6.01
hereof, commencing with the first full Fiscal Month after which the initial
principal amount of the Term Loans advanced prior to such date is equal to or
greater than $17,000,000 and for each Fiscal Quarter thereafter, the Lead
Borrower shall deliver to Agent, for distribution to the Lenders, an amount
equal to 50% of Excess Cash Flow for the Fiscal Quarter for which such financial
statements were delivered.

 

(b)       Prepayment Events. Upon the occurrence of any Prepayment Event, (i)
Lead Borrower shall promptly notify Agent of such proposed Prepayment Event (in
the case of a Disposition) (including the amount of the estimated Net Proceeds
to be received by a Loan Party and/or such Subsidiary in respect thereof) and
(ii) promptly upon receipt by a Loan Party and/or such Subsidiary of the Net
Proceeds of such Prepayment Event, Borrower shall deliver, or cause to be
delivered, such Net Proceeds to Agent for distribution to the Lenders as a
prepayment of the Loans, which prepayment shall be applied in accordance with
Section 2.04(c) hereof; provided, that, in the case of a Disposition, any Net
Proceeds received by a Loan Party upon the Disposition of assets in excess of
the most recent appraised value of such assets shall not be required to be
delivered to Agent pursuant to this Section 2.04(b); and provided, further, that
in the case of a Disposition permitted under clause (f) or (h) of the definition
of “Permitted Disposition”, such prepayment shall not be required.
Notwithstanding the foregoing and provided no Event of Default has occurred and
is continuing, in the case of a prepayment resulting from a Prepayment Event as
described in clause (a) or (b) of the definition thereof, such prepayment shall
not be required to the extent a Loan Party or such Subsidiary reinvests the Net
Proceeds of any Prepayment Event in productive assets (other than Inventory
(except to the extent Inventory was subject to a Prepayment Event as described
in clause (b) of the definition thereof)) of a kind then used or usable in the
business of any Borrower or such Subsidiary, within one hundred eighty (180)
days after the date of such Prepayment Event, or enters into a binding
commitment thereof within said one hundred eighty (180) day period and
subsequently makes such reinvestment within an additional one hundred eighty
(180) days thereafter; provided that Lead Borrower notifies Agent of such
Borrower’s or such Subsidiary’s intent to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively.

 

(c)       Any prepayments pursuant to Section 2.04 shall be applied to the Term
Loan (on a pro rata basis to the initial Term Loan and any Initial Delayed Draw
Term Loan and any Additional Delayed Draw Term Loan, if applicable) to prepay
all remaining installments thereof, pro rata against all such scheduled
installments based upon the respective amounts thereof.

 

2.05.       Optional Prepayments and Termination of Commitments.

 





(a)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Agent, prepay the Loans in whole or in part in an amount greater than or
equal to $100,000 (subject to Section 2.08(c)); provided, that, any such notice
shall be received by the Agent not later than 11:00 a.m. five Business Days
prior to the date of termination. Optional partial prepayments of the Term Loan
shall be applied to scheduled installments thereof, if any, as specified by the
Lead Borrower in such notice of prepayment and, in the absence of such
direction, in the manner set forth in Section 2.04(c).

 

-45-

 

 



(b)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Agent, terminate the Aggregate Commitments (subject to Section 2.08(c));
provided, that, any such notice shall be received by the Agent not later than
11:00 a.m. five Business Days prior to the date of termination.

 

(c)       The Agent will promptly notify the Lenders of any termination of the
Aggregate Commitments under this Section 2.05.

 

2.06.       Repayment and Amortization of Obligations.

 

(a)       [Reserved].

 

(b)       The Borrowers shall repay to the Term Lenders on each Interest Payment
Date an aggregate principal amount of $75,000 in respect of the initial Term
Loan; provided, that commencing with the first Interest Payment Date following
any Initial Delayed Draw Term Loan Funding Date or any Additional Delayed Draw
Term Loan Funding Date, such payments shall be applied in respect of the initial
Term Loan and any Delayed Draw Term Loans on a pro rata basis. To the extent not
previously repaid, all Term Loans shall be paid in full by the Borrowers in
Dollars by the Borrowers on the Maturity Date.

 

2.07.       Interest.

 

(a)       Subject to the provisions of Section 2.07(b) below, the Term Loan
shall bear interest on the outstanding principal amount thereof at the rate per
annum indicated in the Pricing Grid (the “Applicable Rate”) and determined in
accordance with the definition thereof.

 

(b)       (i)       If any amount payable under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Law.

 

(ii)       If any other Event of Default exists, then the Agent may, and upon
the request of the Required Lenders shall, notify the Lead Borrower that all
outstanding Obligations shall bear interest retroactively from the date such
Default arose at a fluctuating interest rate per annum at all times equal to the
Default Rate and such Obligations shall bear interest retroactively from the
date such Default arose at the Default Rate to the fullest extent permitted by
Law.

 

(iii)      Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 



-46-

 

 

(c)       Except as provided in Section 2.07(b)(iii), interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto (commencing with the first Business Day of the first month following the
Closing Date) and at such other times as may be specified herein, including upon
termination or expiration of the Commitments, and will be charged to the loan
accounts of Borrowers by Agent in the ordinary course. Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

2.08.       Fees.

 

(a)       [Reserved].    

 

(b)       Unused Initial Delayed Draw Term Loan Fee. The Borrowers shall pay to
the Agent for the account of each Initial Delayed Draw Term Loan Lender in
accordance with its Applicable Percentage with respect to the Initial Delayed
Draw Term Loan Commitments, an unused Initial Delayed Draw Term Loan fee (the
“Unused Initial Delayed Draw Term Loan Fee”) equal to 0.50% per annum multiplied
by the actual daily amount of the Initial Delayed Draw Term Loan Commitment. The
Unused Initial Delayed Draw Term Loan Fee shall accrue at all times for the
period commencing on the Closing Date and continuing through and including the
date which is the Initial Delayed Draw Term Loan Expiration Date, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable monthly in arrears on the first Business Day of
each calendar month, commencing with the first such date to occur after the
Closing Date, and on the Initial Delayed Draw Term Loan Expiration Date.

 

(c)       Early Termination Fee. In the event that (i) the Termination Date
occurs, for any reason, prior to the Maturity Date, (ii) the Borrowers pay (or
are required to pay) all or any portion of the Term Loan (other than pursuant to
Section 2.04 or 2.07) prior to the first anniversary of the Closing Date, or
(iii) the Borrowers reduce (but do not terminate) the Aggregate Commitments
prior to the Maturity Date, the Borrowers shall pay to the Agent, for the
ratable benefit of the Lenders, a fee (the “Early Termination Fee”) equal to two
percent (2%) of such Term Loan payment or (I) in the event the Termination Date
occurs, the Commitments then in effect (without regard to any termination
thereof) or (II) in the event that the Borrowers reduce the Aggregate
Commitments, the amount of such reduction, if the Termination Date, payment or
reduction shall occur at any time on or before the first anniversary of the
Closing Date. All parties to this Agreement agree and acknowledge that the
Lenders will have suffered damages on account of the early termination of this
Agreement and that, in view of the difficulty in ascertaining the amount of such
damages, the Early Termination Fee constitutes reasonable compensation and
liquidated damages to compensate the Lenders on account thereof. Notwithstanding
the foregoing, during the period beginning six months prior to the Maturity Date
and ending on the Maturity Date, no Early Termination Fee shall be due if the
Lead Borrower provides prior written notice to Agent at least ninety (90) days
prior to the applicable Termination Date.

 



-47-

 

 

(d)       Other Fees. The Borrower shall pay to the Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.09.       Computation of Interest and Fees. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that for purposes of calculating interest, all principal payments made by or on
account of the Borrowers shall be deemed to have been applied to the Loans two
(2) Business Day(s) after receipt. Each determination by the Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.10.       Evidence of Debt.

 

(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a
promissory note in the form attached hereto as Exhibit B, which shall evidence
such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its promissory note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s promissory note and upon cancellation of such promissory note, the
Borrowers will issue, in lieu thereof, a replacement promissory note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

 

2.11.       Payments Generally; Agent’s Clawback.

 

(a)       General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Agent will, subject to Section 2.13 hereof, promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Agent after 2:00
p.m. shall, at the option of the Agent, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 



-48-

 

 

(b)          (i)         Funding by Lenders; Presumption by Agent. Unless the
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Agent such Lender’s
share of such Borrowing or participation, the Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 or
Section 2.04, as applicable, and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and the costs thereof to Borrowers under the
terms of this Agreement as determined by Agent, and (B) in the case of a payment
to be made by the Borrowers, the Applicable Rate. If the Borrowers and such
Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Borrowing to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Agent.

 

(ii)       Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of any of the Lenders hereunder that
the Borrowers will not make such payment, the Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Rate and the costs thereof to Borrowers under the terms of this
Agreement as determined by Agent.

 

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)         Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the Borrowers by the Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 



-49-

 

 

(d)       Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments hereunder are several and not
joint. The failure of any Lender to make any Loan or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment hereunder.

 

(e)       Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12.       Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Credit Party’s receiving payment of a
proportion of the aggregate amount of such Obligations greater than its pro rata
share thereof as provided herein (including as in contravention of the
priorities of payment set forth in Section 8.03), then the Credit Party
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

 

(a)       if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(b)       the provisions of this Section shall not be construed to apply to any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

 

2.13.       Settlement Amongst Lenders.

 

(a)       The amount of each Lender’s Applicable Percentage of outstanding
Loans, shall be computed weekly (or more frequently in the Agent’s discretion)
and shall be adjusted upward or downward based on all Loans and repayments of
Loans received by the Agent as of 3:00 p.m. on the first Business Day (such
date, the “Settlement Date”) following the end of the period specified by the
Agent.

 



-50-

 

 

(b)       The Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, each Lender shall transfer to the Agent (as provided below)
or the Agent shall transfer to each Lender, such amounts as are necessary to
insure that, after giving effect to all such transfers, the amount of Loans made
by each Lender shall be equal to such Lender’s Applicable Percentage of all
Loans outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Lenders and is received prior to 11:00
a.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 11:00 a.m., then
no later than 3:00 p.m. on the next Business Day. The obligation of each Lender
to transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent, equal to the greater of the
Federal Funds Rate and the costs thereof to Borrowers under the terms of this
Agreement as determined by Agent.

 

2.14.       Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and Section
10.01.

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
10.08 shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Agent hereunder; second, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, if so determined by the
Agent and the Lead Borrower, to be held in a deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.01 or
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 



-51-

 

 

(iii)       Certain Fees. No Defaulting Lender shall be entitled to receive any
fee payable under Section 2.08(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)       Defaulting Lender Cure. If the Lead Borrower and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.14(a)(iii)(C)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01.       Taxes.

 



(a)       Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)       Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 



-52-

 

 

(ii)       If any Loan Party or the Agent shall be required by any applicable
Laws other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)       Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)       Tax Indemnifications.

 

(i)       The Loan Parties shall, and each Loan Party does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(ii)       Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Agent against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Agent under this clause (ii).

 



-53-

 

 

(d)      Evidence of Payments. Upon request by the Lead Borrower or the Agent,
as the case may be, after any payment of Taxes by the Lead Borrower or by the
Agent to a Governmental Authority as provided in this Section 3.01, the Lead
Borrower shall deliver to the Agent or the Agent shall deliver to the Lead
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Lead Borrower or the Agent, as the case may be.

 

(e)      Status of Lenders; Tax Documentation.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Agent, at the time or times reasonably
requested by the Lead Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Lead Borrower or the Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Lead
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the Agent as will
enable the Lead Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
the Lead Borrower is a U.S. Person,

 

(A)any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Lead Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 



-54-

 

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Agent), whichever of the
following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)executed originals of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 



-55-

 

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Lead Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Lead Borrower or
the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Agent as may be
necessary for the Lead Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(E)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the Lead
Borrower and the Agent in writing of its legal inability to do so.

 



-56-

 

 

(f)       Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)       Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

3.02.       [Reserved].

 

3.03.       [Reserved].

 

3.04.       Increased Costs.

 



(a)       Increased Costs Generally. If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

 

(ii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement;

 

and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by any Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Loan Parties will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction suffered.

 



-57-

 

 

(b)       Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
or liquidity of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Loan Parties will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)       Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Lead Borrower shall be conclusive absent manifest
error. The Loan Parties shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Loan Parties shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Lead Borrower of the Change in Law giving rise to such
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05.       Compensation for Losses. Upon demand of any Lender (with a copy to
the Agent) from time to time, the Borrowers shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, or borrow any Loan on the date
or in the amount notified by the Lead Borrower, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

3.06.       Mitigation Obligations; Replacement of Lenders.

 

(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 



-58-

 

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

 

3.07.       Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Agent.

 

3.08.       Designation of Lead Borrower as Borrowers’ Agent.

 

(a)       Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)       Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)       The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 



-59-

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.       Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)       The Agent’s receipt of the following, each of which shall be originals
or electronic image scan transmission (e.g., “pdf” or “tif “ via e-mail)
(followed promptly by originals) unless otherwise specified, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Agent:

 

(i)       counterparts of this Agreement each properly executed by a Responsible
Officer of the signing Loan Party and the Lenders sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

 

(ii)      a promissory note executed by the Borrowers in favor of each Lender
requesting a promissory note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

 

(iv)     copies of each Loan Party’s Organization Documents certified by the
Secretary of State of the state of organization of such Loan Party and such
other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing, and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

 

(v)      a favorable opinion of (a) Reinhart Boerner Van Deuren s.c., counsel to
the Loan Parties and (b) local counsel in each jurisdiction in which a Loan
Party is organized, to the extent such Loan Party is not covered by the opinion
referenced in the foregoing clause (a), as may be required by the Agent, in each
case addressed to the Agent and each Lender, as to such matters concerning the
Loan Parties and the Loan Documents as the Agent may reasonably request;

 

(vi)     a certificate of a Responsible Officer of the Lead Borrower certifying
(A) that the conditions specified in Sections 4.01 and 4.02 have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) to the
Solvency of the Loan Parties as of the Closing Date after giving effect to the
transactions contemplated hereby, and (D) either that (1) no consents, licenses
or approvals are required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, or (2) that all such consents, licenses
and approvals have been obtained and are in full force and effect;

 



-60-

 

 

(vii)    a duly completed Compliance Certificate as of the last day of the
Fiscal Quarter of the Parent and its Subsidiaries most recently ended prior to
the Closing Date, signed by a Responsible Officer of the Lead Borrower;

 

(viii)   evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

 

(ix)      the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties, along with evidence that each Loan
Party shall have taken or caused to be taken any other action, executed and
delivered or caused to be executed and delivered any other agreement, document
and instrument (including any amendments to the articles of incorporation or
other constitutional documents of agreements of such Loan Party pursuant to
which any restrictions or inhibitions relating to the enforcement of any Lien
created by the Security Documents are removed) and authorized, made or caused to
be made any other filing and recording required under the Security Documents,
and each UCC financing statement shall have been filed, registered or recorded
or shall have been delivered to the Agent and shall be in proper form for
filing, registration or recordation;

 

(x)       all other Loan Documents, each duly executed by the applicable Loan
Parties;

 

(xi)       (A)          appraisals (based on the In-Place Value of Real Estate)
by a third party appraiser acceptable to the Agent (it being acknowledged that
Gordon Brothers is an acceptable appraiser) of all operating plant facilities
and related machinery and equipment and Inventory of the Borrowers, the results
of which are satisfactory to the Agent, and (B) a written report regarding the
results of a commercial finance examination of the Loan Parties, which shall be
satisfactory to the Agent;

 

(xii)     results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements satisfactory
to the Agent are being tendered concurrently with such extension of credit or
other arrangements satisfactory to the Agent for the delivery of termination
statements have been made;

 

(xiii)    (A)          all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Agent to be filed, registered or recorded to create or perfect the first
priority Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Agent, (B) Account Control Agreements required pursuant
to Section 7.14 hereof shall have been obtained, and (C) control agreements with
respect to the Loan Parties’ securities and investment accounts have been
obtained;

 

(xiv)    a Perfection Certificate, true and correct in all material respects as
of the Closing Date; and

 



-61-

 

 

(xv)    such other assurances, certificates, documents, consents or opinions as
the Agent reasonably may require.

 

(b)       [Reserved].

 

(c)       The Agent shall have received a funds flow memorandum and duly
executed letter of direction from the Lead Borrower addressed to the Agent, on
behalf of itself and Lenders, directing the disbursement on the Closing Date of
the proceeds of the Loans made on such date.

 

(d)       Concurrently herewith proceeds of the initial Loans hereunder shall
have been applied to the outstanding obligations under the Existing Credit
Agreements, and Agent shall have received (i) evidence satisfactory to the Agent
that all Indebtedness under the Existing Credit Agreements shall be
simultaneously repaid in full and (ii) evidence that arrangements satisfactory
to the Agent shall have been made for the termination and release of guarantees,
Liens and security interests granted in connection therewith in a form
reasonably satisfactory to the Agent.

 

(e)       The Agent shall be reasonably satisfied that any financial statements
delivered to it and the Lenders fairly present the business and financial
condition of the Loan Parties and that there has been no Material Adverse Effect
since December 31, 2015.

 

(f)       The Agent and the Lenders shall have received and be satisfied with
(i) (x) a detailed forecast for the period commencing on the Closing Date and
ending with the end of the then next Fiscal Year, Consolidated income statement,
balance sheet, and statement of cash flow, by month, and (y) a detailed forecast
for each Fiscal Year thereafter through the Maturity Date, Consolidated income
statement, balance sheet, and statement of cash flow, in each case prepared in
conformity with GAAP and consistent with the Loan Parties’ then current
practices and (ii) such other information (financial or otherwise) reasonably
requested by the Agent.

 

(g)       There shall not be pending any material litigation or other proceeding
with respect to this Agreement or the transactions contemplated hereby.

 

(h)       There shall not have occurred any default of any Material Contract of
any Loan Party.

 

(i)       The consummation of the transactions contemplated hereby shall not
violate any Law or any Organization Document.

 

(j)       All fees, taxes, costs or other expenses required to be paid or
reimbursed to the Agent on or before the Closing Date shall have been paid in
full, and all fees required to be paid to the Lenders on or before the Closing
Date shall have been paid in full.

 

(k)       The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the Agent).

 



-62-

 

 

(l)       The Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(m)       No material changes in governmental regulations or policies affecting
any Loan Party or any Credit Party shall have occurred prior to the Closing
Date.

 

(n)       There shall not have occurred any disruption or material adverse
change in the United States financial or capital markets in general that has
had, in the reasonable opinion of the Agent, a material adverse effect on the
market for loan syndications or adversely affecting the syndication of the
Loans.

 

(o)       The Agent shall have received, with a copy for each Lender, a written
environmental assessment regarding the properties and operations of the Loan
Parties prepared by an environmental consultant acceptable to the Agent,
together with a letter from the environmental consultant permitting the Agents
and the Lenders to rely on the environmental assessment as if addressed to and
prepared for each of them, both in form, scope, and substance satisfactory to
the Agent.

 

(p)       A Mortgage with respect to each Closing Date Mortgaged Property,
executed and delivered by a duly authorized officer of each party thereto, and
notarized as required by applicable law.

 

(q)       In the case of each Leased Property that is a Closing Date Mortgaged
Property, (A) a Collateral Access Agreement and (B) evidence that the Lease or a
memorandum thereof for such Leased Property has been recorded or will be
recorded concurrently with the Mortgage related thereto.

 

(r)       The Agent shall have received from each applicable Loan Party: (A) a
fully paid ALTA mortgagee extended coverage title insurance policy or
unconditional commitment therefor issued by one or more title companies (the
“Title Company”) reasonably satisfactory to the Agent with respect to each
Closing Date Mortgaged Property (each, a “Title Policy”), in amounts not less
than 125% of the fair market value of each Closing Date Mortgaged Property
insuring the Agent that the relevant Mortgage creates a valid and enforceable
first-priority lien on the Closing Date Mortgaged Property encumbered thereby,
which (1) shall include all endorsements reasonably requested by the Agent that
are available in the applicable jurisdiction and (2) shall provide for
affirmative insurance and such reinsurance as the Agent may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to the Agent;
(B) evidence satisfactory to the Agent that the applicable Loan Party has
(1) delivered to the Title Company all certificates and affidavits required by
the Title Company in connection with the issuance of the applicable Title Policy
and (2) paid to the Title Company or to the appropriate Governmental Authorities
all expenses and premiums of the Title Company and all other sums required in
connection with the issuance of the Title Policies and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages in the applicable real property records; and (C) a
title report issued by a title company with respect thereto, and copies of all
recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to the Agent and
(D) a local counsel opinion in respect of each Mortgage and a local counsel
opinion with respect to the corporate authority of the applicable Loan Party
thereto.

 



-63-

 

 

(s)       The Agent shall have received: (A) a completed Flood Certificate with
respect to each Closing Date Mortgaged Property, which Flood Certificate shall
(1) be addressed to the Agent, (2) be completed by a company which has
guaranteed the accuracy of the information contained therein, and (3) otherwise
comply with the Flood Program; (B) evidence describing whether the community in
which each Closing Date Mortgaged Property is located participates in the Flood
Program; (C) if any Flood Certificate states that a Closing Date Mortgaged
Property is located in a Flood Zone, the written acknowledgement by the
applicable Loan Party that is the owner or tenant thereof of receipt of written
notification from the Agent (1) as to the existence of each such Closing Date
Mortgaged Property, and (2) as to whether the community in which each such
Closing Date Mortgaged Property is located is participating in the Flood
Program; and (D) if any Closing Date Mortgaged Property is located in a Flood
Zone and is located in a community that participates in the Flood Program,
evidence that the applicable Loan Party has obtained a policy of flood insurance
that is in compliance with all applicable regulations of the Board of Governors.

 

(t)        Each of the Agent and the Title Company shall have received, with
respect to each Closing Date Mortgaged Property, (i) ALTA surveys in form and
substance reasonably satisfactory to the Agent or (ii) copies of an existing
ALTA survey, together with an affidavit of “no-change” with respect to each such
survey, such surveys and affidavits to be sufficient to issue Title Policies to
the Agent providing all reasonably required survey coverage and survey
endorsements.

 

(u)       If the Agent or the Required Lenders reasonably determine that they
are required by any Requirement of Law to have appraisals prepared in respect of
the Real Property of any Loan Party constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

(v)          The Agent shall have received evidence reasonably satisfactory to
it that (i) each of the conditions precedent (other than the effectiveness of
this Agreement) to the effectiveness of the ABL Credit Agreement has been, or
contemporaneously will be, satisfied and (ii) the ABL Lenders have committed to
provide the borrowers thereunder the ABL Revolving Loan in an aggregate gross
principal amount equal to a maximum of $10,000,000 pursuant to the ABL Credit
Agreement. Each of the ABL Loan Documents shall be in form and substance
reasonably satisfactory to the Agent.

 

(w)          The Intercreditor Agreement shall have been duly executed and
delivered to Agent by each of the signatories thereto.

 



-64-

 

 

(x)       The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section 4.01, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(y)       No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(z)       The Agent shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(aa)     No event or circumstance which could reasonably be expected to result
in a Material Adverse Effect shall have occurred.

 

(bb)    The Agent shall have received Notice of Borrowing from the Lead Borrower
addressed to the Agent, on behalf of itself and Lenders.

 

The Notice of Borrowing submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.01(x), (y) and (aa) have been satisfied on and as of the date of the
applicable Credit Extension.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02.       Conditions to each Delayed Draw Term Loan Borrowing. The obligation
of each Delayed Draw Term Loan Lender to honor any Request for Credit Extension
with respect to a Delayed Draw Term Loan Borrowing is subject to the following
conditions precedent:

 

(a)       The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality, they shall be true and correct in all
respects and (iii) for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 



-65-

 

 

(b)       No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)       The Agent and shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)       No event or circumstance which could reasonably be expected to result
in a Material Adverse Effect shall have occurred.

 

(e)       The Borrowers shall have identified to the Agent, in detail reasonably
satisfactory to the Agent, the use of proceeds of such Delayed Draw Term Loan
Borrowing, which shall be a qualified expansion project or other Capital
Expenditure, or a Permitted Acquisition.

 

(f)       From the Closing Date to the date of the Additional Delayed Draw Term
Loan Borrowing, Borrowers shall have maintained average Availability greater
than $2,500,000.

 

(g)       After giving effect to the Credit Extension requested to be made on
such date, the Consolidated Fixed Charge Coverage Ratio for the most recent
Fiscal Quarter period for which financial statements have been delivered to
Agent shall be greater than 1.1:1.0 on a pro forma basis.

 

(h)       The Lead Borrower shall deliver to the Agent a certificate of a
Responsible Officer of the Lead Borrower certifying that, on a pro forma basis
and after giving effect to cost savings, operating expense reductions or cost or
other synergies, the earnings before interest, taxes, depreciation and
amortization of such acquired Person or Permitted Expansion Project within one
year from its date of acquisition by the Loan Party shall be more than $0.

 

 (i)       The Lead Borrower shall deliver to the Agent pro forma financial
statements showing that Consolidated EBITDA after giving effect to the Permitted
Acquisition or qualified expansion project is greater than Consolidated EBITDA
without such Permitted Acquisition or qualified expansion project.

 

 (j)       At least twenty (20) Business Days (or such shorter period as Agent
may accept) prior to the consummation of the proposed Acquisition or qualified
expansion project, Borrowers shall provide to Agent a detailed overview and
return analysis with respect to the proposed Acquisition target or qualified
expansion project.

 

; provided that the requirements of clauses (f) through (j) above shall apply
only to any Request for Credit Extension with respect to an Additional Delayed
Draw Term Loan Borrowing.

 

Each Request for Credit Extension submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a), (b) and (d) have been satisfied on and as of the
date of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Agent to cease making Loans, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Agent; provided, however, the making of any such Loans shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

 



-66-

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans
hereunder, each Loan Party represents and warrants to the Agent and the other
Credit Parties that:

 

5.01.       Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
incorporated, organized or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation,
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the Closing Date,
each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

5.02.       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agent under the Security Documents); or (d) violate any Law.

 

5.03.       Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

 



-67-

 

 

5.04.       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05.       Financial Statements; No Material Adverse Effect.

 

(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all Material Indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)       Since December 31, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(c)       To the best knowledge of the Lead Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Agent or the Lenders, (ii) [reserved], (iii) of covenant
compliance calculations provided hereunder or (iv) of the assets, liabilities,
financial condition or results of operations of the Parent and its Subsidiaries
on a Consolidated basis.

 

(d)       The Consolidated balance sheet of the Parent and its Subsidiaries as
at November 30, 2016, and the related Consolidated statements of income and cash
flows of the Parent and its Subsidiaries for the eleven months then ended,
certified by the chief financial officer of the Lead Borrower, fairly present
the Consolidated financial condition of the Parent and its Subsidiaries as at
such date and the Consolidated results of operations of the Parent and its
Subsidiaries for the period ended on such date, all in accordance with GAAP.

 

(e)       The Consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Parent and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01(d), as applicable, were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Loan Parties’ best
estimate of its future financial performance.

 

5.06.       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and since the Closing Date, there has been no adverse
change in the status, or financial effect on any Loan Party or any Subsidiary
thereof, of the matters described on Schedule 5.06.

 



-68-

 

 

5.07.       No Default. No Loan Party or any Subsidiary is in default under or
with respect to, or party to, any Material Contract or any Material
Indebtedness. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08.       Ownership of Property; Liens.

 

(a)       Each of the Loan Parties has good and marketable title to, good and
valid leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business. The property of the
Loan Parties is subject to no Liens, other than Liens permitted by Section 7.01.

 

(b)       Schedule 5.08(b)(1) sets forth the address (including street address,
county and state) of all Real Estate (excluding Leased Real Property) that is
owned by the Loan Parties and each of their Subsidiaries, together with a list
of the holders of any mortgage or other Lien thereon as of the Closing Date.
Each Loan Party has good, record, marketable and insurable fee simple title to
the Real Estate owned by such Loan Party or such Subsidiary, free and clear of
all Liens, other than Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the
address (including street address, county and state) of all Leases of the Loan
Parties, together with the name of each lessor and its contact information with
respect to each such Lease as of the Closing Date. Each of such Leases is in
full force and effect and the Loan Parties are not in default of the terms
thereof, nor does there exist any event that with the provision of notice, the
passage of time, or both would constitute a default thereunder. Each Loan Party
has good and valid title to the Leased Real Property, free and clear of all
Liens, other than Permitted Encumbrances.

 

5.09.       Environmental Compliance.

 

(a)       No Loan Party or any Subsidiary thereof (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)       Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the properties currently or,
to the best knowledge of Lead Borrower, formerly owned or operated by any Loan
Party or any Subsidiary thereof is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or Subsidiary
thereof, except in compliance with Environmental Law; there is no asbestos or
asbestos-containing material requiring abatement or removal by any Loan Party on
any property currently owned or operated by any Loan Party or Subsidiary
thereof; and Hazardous Materials have not been released, discharged or disposed
of in violation of Environmental Law on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof.

 



-69-

 

 

(c)       Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, No Loan Party or any Subsidiary
thereof is undertaking, and no Loan Party or any Subsidiary thereof has
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any Subsidiary thereof have been disposed of in a manner
not reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof.

 

5.10.       Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption, property damage and directors and officers liability
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Loan Parties operate.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. As of the Closing Date, each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

5.11.       Taxes. The Loan Parties have filed all Federal, state and other tax
returns and reports required to be filed, and have paid all Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
being diligently conducted, for which adequate reserves have been provided in
accordance with GAAP and which contest effectively suspends the collection of
the contested obligation and the enforcement of any Lien securing such
obligation. There is no proposed tax assessment against any Loan Party that
would, if made, have a Material Adverse Effect. No Loan Party or any Subsidiary
thereof is a party to any tax sharing agreement.

 

5.12.       ERISA Compliance.

 

(a)       each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder, except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired;

 



-70-

 

 

(b)       each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service, and the trust related thereto has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter has been filed
with the Internal Revenue Service, and to the knowledge of the Lead Borrower, no
facts or circumstances have occurred subsequent to the issuance of any such
determination letter that would cause the loss of such tax-qualified status with
respect to such Pension Plan;

 

(c)       there are no pending or, to the knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to result in a
Material Adverse Effect; there has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect;

 

(d)       (i) no ERISA Event has occurred, and neither the Lead Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Lead Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and to the
knowledge of the Lead Borrower, neither the Lead Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Lead Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Lead Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that would reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13.       Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens other than Permitted Encumbrances.
Except as set forth in Schedule 5.13, there are no outstanding rights to
purchase any Equity Interests in any Subsidiary. As of the Closing Date, the
Loan Parties have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and are owned in the amounts specified on Part
(c) of Schedule 5.13 free and clear of all Liens except for those created under
the Security Documents. The copies of the Organization Documents of each Loan
Party and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

 



-71-

 

 

5.14.       Margin Regulations; Investment Company Act.

 

(a)       No Loan Party is engaged or will be engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)       None of the Loan Parties, any Person Controlling any Loan Party, or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

 

5.15.       Disclosure. Each Loan Party has disclosed to the Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16.       Compliance with Laws. Each of the Loan Parties is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17.       Intellectual Property; Licenses, Etc. The Loan Parties own, or
possess the right to use, all of the Intellectual Property, licenses, permits
and other authorizations that are reasonably necessary for the operation of
their respective businesses, to the best knowledge of the Lead Borrower without
conflict with the rights of any other Person. To the best knowledge of the Lead
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 



-72-

 

 

5.18.       Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party pending or, to the knowledge of
any Loan Party, threatened. The hours worked by and payments made to employees
of the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign Law dealing with such matters. No
Loan Party has incurred any liability or obligation under the Worker Adjustment
and Retraining Act or similar state Law. All payments due from any Loan Party,
or for which any claim may be made against any Loan Party on account of wages
and employee health and welfare insurance and other benefits, have been paid or
properly accrued in accordance with GAAP as a liability on the books of such
Loan Party. Except as set forth on Schedule 5.18 no Loan Party is a party to or
bound by any collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party has made a pending demand for
recognition. There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound.

 

5.19.       Security Documents.

 

(a)       The Security Agreement creates in favor of the Agent, for the benefit
of the Secured Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control” (as defined in the UCC) by either
the Agent or the ABL Agent, as applicable, and subject to the Intercreditor
Agreement, the Agent will have a perfected Lien on, and security interest in, to
and under all right, title and interest of the grantors thereunder in all
Collateral that may be perfected under the UCC (in effect on the date this
representation is made) by filing, recording or registering a financing
statement or analogous document (including without limitation the proceeds of
such Collateral subject to the limitations relating to such proceeds in the UCC)
or by obtaining control, in each case prior and superior in right to any other
Person (other than (i) Liens granted under the ABL Loan Documents to the extent
permitted hereunder and under the Intercreditor Agreement and (ii) Permitted
Encumbrances having priority by operation of law).

 



-73-

 

 

(b)       Each of the Mortgages is effective to create in favor of the Agent,
for the benefit of the Secured Parties, a legal, valid, binding and enforceable
Lien on the Mortgaged Property described therein and proceeds and products
thereof, and when the Mortgages are filed in the county in which such Mortgaged
Property is located, each Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Property described therein and the proceeds and products thereof,
as security for the Secured Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (other than Persons
holding Liens or other encumbrances or rights permitted hereunder).

 

5.20.       Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a Consolidated basis, are and will be Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

 

5.21.       Deposit Accounts; Credit Card Arrangements.

 

(a)       Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Controlled Account Bank.

 

(b)       Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges for sales made by such Loan Party.

 

5.22.       Brokers. Except as set forth on Schedule 5.22, no broker or finder
brought about the obtaining, making or closing of the Loans or transactions
contemplated by the Loan Documents, and no Loan Party or Affiliate thereof has
any obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.23.       Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

 

5.24.       Material Contracts. Schedule 5.24 sets forth all Material Contracts
to which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent on or before the Closing Date. The Loan Parties are not
in breach or in default in any material respect of or under any Material
Contract and have not received any notice of default under, or of the intention
of any other party thereto to terminate, any Material Contract.

 



-74-

 

 

5.25.       Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.26.       Regulation H. No Mortgage encumbers improved Real Estate which is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(except any Real Estate subject to a Mortgage as to which such flood insurance
as required by Regulation H has been obtained and is in full force and effect as
required by applicable law and this Agreement).

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), the Loan
Parties shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01.       Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent:

 

(a)       as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Parent (commencing with the fiscal year ending on or
about December 31, 2016), a Consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated and consolidating statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and such
consolidating statements to be certified by a Responsible Officer of the Lead
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Parent and its Subsidiaries;

 

(b)       as soon as available, but in any event within 30 days after the end of
each of the Fiscal Months of each fiscal year of the Parent (commencing with the
Fiscal Month ended January 31, 2017), a consolidated and consolidating balance
sheet of the Parent and its Subsidiaries as at the end of such Fiscal Month, and
the related consolidated and consolidating statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Month, and for the portion
of the Parent’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
fiscal year, all in reasonable detail, certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and be
certified by a Responsible Officer of the Lead Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
Subsidiaries;

 



-75-

 

 

(c)       as soon as available, but in any event at least 15 days before the end
of each Fiscal Year of the Parent, forecasts and projections prepared by
management of the Lead Borrower, in form satisfactory to the Agent, of the
consolidated balance sheets and statements of income or operations and cash
flows of the Parent and its Subsidiaries on a monthly basis (for the Fiscal Year
commencing with January 1, 2017, and thereafter on an annual basis) for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

 

6.02.       Certificates; Other Information. Deliver to the Agent, in form and
detail satisfactory to the Agent:

 

(a)       concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary for their certification of such financial statements, such Registered
Public Accounting Firm has not obtained any knowledge of the existence of any
Default or Event of Default or, if any such Default or Event of Default shall
exist, stating the nature and status of such event;

 

(b)       concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the Fiscal Quarter Month ended March 31, 2017), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP;

 

(c)       [reserved];

 

(d)       promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;

 

(e)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange;

 

(f)       the financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 



-76-

 

 

(g)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(h)       as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the Agent, or any
Lender through the Agent, may reasonably specify;

 

(i)       promptly after the Agent’s request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness;

 

(j)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority concerning any
proceeding with, or investigation or possible investigation or other inquiry by
such Governmental Authority regarding financial or other operational results of
any Loan Party or any Subsidiary thereof or any other matter which, if adversely
determined, could reasonably expected to have a Material Adverse Effect;

 

(k)       promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (i) the Lead Borrower shall deliver paper copies of
such documents to the Agent or any Lender that requests the Lead Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (ii) the Lead Borrower shall
notify the Agent (by electronic mail) of the posting of any such documents and
provide to the Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. For the avoidance of doubt, the delivery dates indicated for
the financial statements required to be delivered under Section 6.01(a) and
6.01(b) shall be as set forth in such Sections regardless of method of delivery.
The Agent shall have no obligation to request the delivery or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 



-77-

 

 

The Loan Parties hereby acknowledge that (a) the Agent will make available to
the Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Loan Parties or their securities) (each, a
“Public Lender”). The Loan Parties hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Agent and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Loan Parties or their securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.03.       Notices. Promptly notify the Agent:

 

(a)       of the occurrence of any Default or Event of Default;

 

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect,

 

(c)       of any breach or non-performance of, or any default under, a Material
Contract or with respect to Material Indebtedness of any Loan Party or any
Subsidiary thereof;

 

(d)       of any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority,
or the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

 

(e)       of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(f)       of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(g)       of any change in any Loan Party’s senior executive officers;

 

(h)       of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 



-78-

 

 

(i)       of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent;

 

(j)       of the filing of any Lien for unpaid Taxes against any Loan Party in
excess of $100,000;

 

(k)       of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

 

(l)       of any failure by any Loan Party to pay rent at (i) any of the Loan
Parties’ distribution centers or warehouses or (ii) any of such Loan Party’s
locations if such failure would be reasonably likely to result in a Material
Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.

 

6.04.       Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, freight forwarders,
consolidators, and carriers) which, if unpaid, would by Law become a Lien upon
its property (in the case of clauses (a) and (b) of this Section 6.04, to the
extent that all such amounts exceed $25,000 in the aggregate); and (c) all
Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness. Nothing contained herein shall be deemed to limit the rights
of the Agent with respect to determining Reserves pursuant to this Agreement.

 

6.05.       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

6.06.       Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 



-79-

 

 

6.07.       Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Agent (it being
acknowledged that the carriers proving coverage as of the Closing Date are
deemed by Agent to be acceptable), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by Law, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and as
are reasonably acceptable to the Agent.

 

(a)       Maintain for themselves and their Subsidiaries a Directors and
Officers insurance policy with a responsible company in such amounts as are
customarily carried by business entities engaged in similar businesses similarly
situated, and will upon request by the Agent furnish the Agent certificates
evidencing renewal of such policy.

 

(b)       Cause all property insurance policies maintained with respect to any
Collateral to be endorsed in favor of Agent and to include a lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agent, providing that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Agent, and
reflecting that none of the Loan Parties, Credit Parties or any other Person
shall be a co-insurer.

 

(c)       Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.

 

(d)       Cause business interruption policies to name the Agent as a loss payee
and to be endorsed or amended to include (i) a provision that, from and after
the Closing Date, the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (ii) a provision to the
effect that none of the Loan Parties, the Agent, the Agent or any other party
shall be a co-insurer and (iii) such other provisions as the Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 

(e)       Cause each such policy referred to in this Section 6.07 to also
provide that it shall not be canceled (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Agent (giving the Agent the right to cure defaults in the payment
of premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Agent; provided that
the Loan Parties shall also promptly deliver to the Agent any notice of
cancellation, modification or non-renewal of any such policy of insurance
received by any Loan Party or any Subsidiary.

 

(f)       Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
certificate of insurance (or other evidence of renewal of a policy previously
delivered to the Agent, including an insurance binder) together with evidence
satisfactory to the Agent of payment of the premium therefor.

 

(g)       If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect) or any successor act thereto, then the Borrower shall, or
shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent.

 



-80-

 

 

None of the Credit Parties, or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07. Each Loan Party shall look solely to its insurance companies
or any other parties other than the Credit Parties for the recovery of such loss
or damage and such insurance companies shall have no rights of subrogation
against any Credit Party or its agents or employees. If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then the Loan Parties hereby agree, to the extent permitted by
law, to waive their right of recovery, if any, against the Credit Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Credit Party under this Section 6.07 shall in no event
be deemed a representation, warranty or advice by such Credit Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties.

 

6.08.       Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws, and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

 

6.09.       Books and Records; Accountants.

 

(a)       Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

(b)       at all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Agent and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Agent.

 



-81-

 

 

6.10.       Inspection Rights.

 

(a)       Permit representatives and independent contractors of the Agent to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
Registered Public Accounting Firm, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, however, that when a Default or an Event of Default exists the Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

 

(b)       Upon the request of the Agent after reasonable prior notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Agent to conduct commercial finance
examinations and other evaluations of the Loan Parties, including, without
limitation, of the Loan Parties’ business plan, forecasts and cash flows. The
Loan Parties shall pay the fees and expenses of the Agent and such professionals
with respect to such examinations and evaluations (including, without
limitation, customary per diem charges for auditors and field examiners),
subject to the cap set forth in the definition of “Credit Party Expenses”.

 

(c)       Upon the request of the Agent after reasonable prior notice, permit
the Agent or professionals (including appraisers) retained by the Agent to
conduct appraisals of the Collateral and of the operating plant facilities and
machinery and equipment. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to such appraisals, subject to the cap
set forth in the definition of “Credit Party Expenses”. Without limiting the
foregoing, the Loan Parties acknowledge that the Agent may, in its discretion,
undertake up to three (3) appraisals of the operating plant facilities and
machinery and equipment in each twelve month period at the Loan Parties’
expense. Notwithstanding the foregoing, the Agent may cause additional
appraisals to be undertaken (i) as it in its discretion deems necessary or
appropriate, at the Credit Parties’ expense or, (ii) if required by Law or if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.

 

6.11.       Additional Loan Parties. Notify the Agent at the time that any
Person becomes a Subsidiary or a Loan Party (as defined in the ABL Credit
Agreement), and promptly thereafter (and in any event within fifteen (15) days),
cause any such Person (a) which is not a CFC to (i) become a Loan Party by
executing and delivering to the Agent a Joinder to this Agreement or a joinder
to the Security Agreement or such other documents as the Agent shall deem
appropriate for such purpose, (ii) grant a Lien to the Agent on such Person’s
assets of the same type that constitute Collateral to secure the Obligations,
and (iii) deliver to the Agent documents of the types referred to in clauses
(iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), and
(b) if any Equity Interests or Indebtedness of such Person are owned by or on
behalf of any Loan Party, to pledge such Equity Interests and promissory notes
evidencing such Indebtedness (except that, if such Subsidiary is a CFC, the
Equity Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary, in each case in form, content
and scope reasonably satisfactory to the Agent. In no event shall compliance
with this Section 6.11 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.11 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or Guarantor hereunder.

 



-82-

 

 

6.12.       [Reserved].

 

6.13.       Information Regarding the Collateral.

 

(a)       Furnish to the Agent at least thirty (30) days prior written notice of
any change in: (i) any Loan Party’s name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties; (ii)
the location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties shall not effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.

 

(b)       Should any of the information on any of the Schedules hereto become
inaccurate or misleading in any material respect as a result of changes after
the Closing Date, advise the Agent in writing of such revisions or updates as
may be necessary or appropriate to update or correct the same. From time to time
as may be reasonably requested by the Agent, the Lead Borrower shall supplement
each Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter arising after the Closing Date that, if
existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default or Event of Default resulting from the matters disclosed therein.

 

6.14.       [Reserved].

 



-83-

 

 

6.15.       Environmental Laws.

 

(a)       Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are lawfully required to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

 

6.16.       Further Assurances.

 

(a)       Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any Law, or which any Agent may request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien (including in connection with the
funding of any Delayed Draw Term Loan), all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agent, from time to time upon
request, evidence satisfactory to the Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

(b)       If any material assets are acquired by any Loan Party after the
Closing Date (other than assets constituting Collateral under the Security
Documents that become subject to the perfected first-priority Lien under the
Security Documents upon acquisition thereof), notify the Agent thereof, and the
Loan Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.16, and including, with respect to
Real Estate, such actions as would have been required under Section 4.01 had
such Real Estate been owned as of the Closing Date, all at the expense of the
Loan Parties. In no event shall compliance with this Section 6.16(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.16(b) if such transaction was not otherwise expressly
permitted by this Agreement.

 

(c)       Upon the request of the Agent, use commercially reasonable efforts to
cause each of its customs brokers, freight forwarders, consolidators and/or
carriers to deliver an agreement (including, without limitation, a Customs
Broker/Carrier Agreement) to the Agent covering such matters and in such form as
the Agent may reasonably require.

 

6.17.       Compliance with Terms of Leaseholds.

 

Except as otherwise expressly permitted hereunder, (a) make all payments and
otherwise perform all obligations in respect of all Leases to which any Loan
Party or any of its Subsidiaries is a party, keep such Leases in full force and
effect (b) not allow such Leases to lapse or be terminated or any rights to
renew such Leases to be forfeited or cancelled except in the ordinary course of
business, consistent with past practices, (c) notify the Agent of any default by
any party with respect to such Leases and cooperate with the Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 



-84-

 

 

6.18.       Material Contracts. (a) Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, (b)
maintain each such Material Contract in full force and effect except to the
extent such Material Contract is no longer used or useful in the conduct of the
business of the Loan Parties in the ordinary course of business, consistent with
past practices, (c) enforce each such Material Contract in accordance with its
terms, and (d) cause each of its Subsidiaries to do the foregoing.

 

6.19.       Delivery of Organizational Documents. Promptly deliver to the Agent
copies of any amendments or modifications to its articles of organization, and
operating agreement, certified with respect to (a) the articles of organization,
by the Secretary of State of the state of formation, (b) the certificate of
registration or authorization in any jurisdiction where it is or may be
registered or authorized to conduct business as a foreign entity, by the
Secretary of State of such jurisdiction, and (c) the operating agreement, by its
secretary or manager; provided, however, that such documents shall not be
amended or modified if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Agent or Lenders.

 

6.20.       Use of Loan Proceeds. Use the Loans solely for the purposes set
forth in Section 7.11.

 

6.21.       Accounts Relating to Contracts with the United States of America. If
any of the accounts, chattel paper, general intangibles or instruments
constituting Collateral arise out of contracts with the United States of America
or any of its departments, agencies or instrumentalities, notify the Agent and,
promptly following the request of the Agent, execute any necessary writings in
order that all money due or to become due under such contracts shall be assigned
to the Agent and proper notice of the assignment given under the Federal
Assignment of Claims Act.

 

6.22.       Post-Closing Covenant. The Loan Parties shall, and shall cause each
of their respective Subsidiaries to, take each of the actions set forth on
Schedule 6.22 within the time period prescribed therefor on such schedule (as
such time periods may be extended by the Agent in its sole discretion).

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01.       Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 



-85-

 

 

7.02.       Investments. Make any Investments, except Permitted Investments.

 

7.03.       Indebtedness; Disqualified Stock; Equity Issuances.

 

(a)          Create, incur, assume, guarantee, suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness, except Permitted
Indebtedness; (b) issue Disqualified Stock, or (c) issue and sell any other
Equity Interests unless (i) such Equity Interests shall be issued solely by the
Parent and not by a Subsidiary of a Loan Party, (ii) such Equity Interests
provide that all dividends and other Restricted Payments in respect thereof
shall be made solely in additional shares of such Equity Interests, in lieu of
cash, (iii) such Equity Interests shall not be subject to redemption other than
redemption at the option of the Parent and in accordance with the limitations
contained in this Agreement, and (iv) all Restricted Payments in respect of such
Equity Interests are expressly subordinated to the Obligations; provided,
however, that notwithstanding the foregoing, Parent may issue Permitted
Preferred Stock.

 

7.04.       Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

 

(a)       any Subsidiary which is not a Loan Party may merge with (i) a Loan
Party, provided that the Loan Party shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person;

 

(b)       any Subsidiary which is a Loan Party may merge into any Subsidiary
which is a Loan Party or into a Borrower, provided that in any merger involving
a Borrower, a Borrower shall be the continuing or surviving Person; and

 

(c)       in connection with a Permitted Acquisition, any Subsidiary of a Loan
Party may merge with or into or consolidate with any other Person or permit any
other Person to merge with or into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and such Person shall become a Loan Party in accordance with the provisions of
Section 6.11 hereof, and (ii) in the case of any such merger to which any Loan
Party is a party, such Loan Party is the surviving Person.

 

7.05.       Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

 



-86-

 

 

7.06.       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that each of the following shall be permitted so long as no Default or
Event of Default shall have occurred and be continuing prior, or immediately
after giving effect, to the following, or would result therefrom:

 

(a)       each Subsidiary of a Loan Party may make Restricted Payments to any
Loan Party other than to the Parent;

 

(b)       the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)       the Loan Parties may declare and pay cash dividends to the Parent not
to exceed an amount necessary to permit the Parent to pay their proportionate
share of (i) reasonable and customary corporate and operating expenses
(including reasonable out-of-pocket expenses for legal, administrative and
accounting services provided by third parties, and compensation, benefits and
other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), (ii) franchise fees or similar taxes and fees required to maintain
its corporate existence, and (iii) the tax liability of the affiliated group of
corporations that file consolidated Federal income tax returns (or that file
state and local income tax returns on a Consolidated basis);

 

 (d) the Lead Borrower may distribute to the Parent and the Parent may in turn
distribute to the holders of Permitted Preferred Stock, dividends in common
Equity Interests or Permitted Preferred Stock in an amount not to exceed 15% per
annum of the face amount of such Permitted Preferred Stock.

 

7.07.       Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Default or Event of Default
then exists, regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of (i) Permitted Indebtedness (other than
Subordinated Indebtedness), and (ii) Subordinated Indebtedness in accordance
with the subordination terms thereof and (b) Permitted Refinancings of any such
Indebtedness.

 

7.08.       Change in Nature of Business.

 

(a)       In the case of the Parent, engage in any business or activity other
than (i) the direct or indirect ownership of all outstanding Equity Interests in
the other Loan Parties and Subsidiaries, (ii) maintaining its corporate
existence, (iii) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies, including the
Loan Parties and Subsidiaries, (iv) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, and (v) activities incidental to the businesses or activities
described in clauses (i) through (iv) of this Section 7.08(a).

 

(b)       In the case of each of the Loan Parties, engage in any line of
business substantially different from the Business conducted by the Loan Parties
and their Subsidiaries on the Closing Date or any business substantially related
or incidental thereto.

 



-87-

 

 

(c)       In the case of the Loan Parties, (i) materially alter the terms or
extent of trade support afforded by the Loan Parties to their Affiliates, from
the terms or extent of trade support so afforded by Loan Parties to their
Affiliates as of the Closing Date, or (ii) alter the transfer pricing terms as
between Loan Parties and their Affiliates from the transfer pricing terms
utilized among them as of the Closing Date.

 

7.09.       Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a) a
transaction between or among the Loan Parties, (b) transactions described on
Schedule 7.09 hereto, (c) advances for commissions, travel and other similar
purposes in the ordinary course of business to directors, officers and
employees, (d) the payment of reasonable fees and out-of-pocket costs to
directors, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Parent or any of its Subsidiaries, and (e) as long as no Change of Control
results therefrom, any issuances of securities of the Parent (other than
Disqualified Stock and other Equity Interests not permitted hereunder) or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options, equity compensation, bonus,
other compensation arrangements and stock ownership plans (in each case in
respect of Equity Interests in the Parent) of the Parent or any of its
Subsidiaries.

 

7.10.       Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the ABL Loan
Documents) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or other distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Subsidiary to Guarantee the
Obligations, (iii) of any Subsidiary to make or repay loans to a Loan Party, or
(iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clause (b) of
the definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11.       Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose, or
(b) for any purposes other than (i) the acquisition of working capital assets in
the ordinary course of business, (ii) to finance Capital Expenditures of the
Loan Parties, (iii) for general corporate purposes, (iv) to refinance the
Indebtedness outstanding under the Existing Credit Agreement, and (v), in the
case of the Additional Delayed Draw Term Loan, to finance qualified expansion
projects or Permitted Acquisitions, in whole or in part), in each case to the
extent expressly permitted under Law and the Loan Documents.

 



-88-

 

 

7.12.       Amendment of Material Documents; Amendments to ABL Loan Documents.
(a) Amend, modify or waive any of a Loan Party’s rights under (a) its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) any Material Contract or Material Indebtedness (other than on account of any
Permitted Refinancing thereof), in each case to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents, would be materially adverse to the Credit Parties, or
otherwise would be reasonably likely to have a Material Adverse Effect.

 

(b)       Amend, supplement or otherwise modify the ABL Credit Agreement or any
other ABL Loan Document, except to the extent permitted under the Intercreditor
Agreement.

 

7.13.       Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

 

7.14.       Deposit Accounts. Maintain or open new DDAs unless the Loan Parties
shall have delivered to the Agent appropriate Account Control Agreements
consistent with the provisions of the ABL Credit Agreement or otherwise
satisfactory to the Agent. No Loan Party shall maintain any bank accounts other
than the ones expressly contemplated herein.

 

7.15.       Capital Expenditures.

 

Borrowers shall not incur in any Fiscal Year of Parent listed below, Capital
Expenditures in an aggregate amount in excess of the amount set forth below with
respect to such Fiscal Year:

 

  Fiscal Year   Capital Expenditures   2017   $3,000,000   2018   $3,000,000 
 2019 and thereafter   $3,000,000 

 

7.16.       Minimum Availability. Permit average Availability for any 30-day
period to be less than $2,500,000 at any time.

 

7.17.       Limitations on E-Source. Permit any Loan Party or any of its
Subsidiaries to (a) make any Investments in or transfer any assets to E-Source,
(b) enter into, renew, extend or be a party to any transaction of any kind with
E-Source, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than E-Source,
or, other than as set forth on Schedule 7.17, Guarantee any Indebtedness of
E-Source. Notwithstanding the foregoing, any Loan Party may advance funds to
E-Source solely to permit E-Source to repay the E-Source Indebtedness as and
when due so long as (i) 100% of any amounts received by any Loan Party or any
Subsidiary in connection with the Motiva Litigation have been applied to prepay
the E-Source Indebtedness and (ii) concurrently with the payment in full of the
E-Source Indebtedness, E-Source shall become a Guarantor pursuant to a Joinder
and such other documentation reasonably required by the Agent.

 



-89-

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01.       Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)       Non-Payment. The Borrowers or any other Loan Party fails to pay when
and as required to be paid, (i) any amount of principal of, or interest on, any
Loan, or (ii) any fee due hereunder, or (iii) any other amount payable hereunder
or under any other Loan Document; or

 

(b)       Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05,
6.07, 6.08, 6.10, 6.11, 6.13, 6.19, 6.22 or Article VII; or

 

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)       Cross-Default. (i) Any Loan Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Material Indebtedness (other than the ABL
Obligations), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto (other than the
ABL Loan Documents), or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (other than the ABL Obligations) or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) an ABL Event of Default
exists; or

 

(f)       Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; or

 



-90-

 

 

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 10 days
after its issuance or levy; or

 

(h)       Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 15 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)       ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000 or which would reasonably likely
result in a Material Adverse Effect; or

 

(j)       Invalidity of Loan Documents. (i) Any provision of any Loan Document,
at any time after its execution and delivery and for any reason, ceases to be in
full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any provision of any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document or seeks to avoid, limit or otherwise
adversely affect any Lien purported to be created under any Security Document;
or (ii) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document; or

 

(k)       Change of Control. There occurs any Change of Control; or

 



-91-

 

 

(l)       Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action, or shall make a determination,
whether or not yet formally approved by any Loan Party’s management or board of
directors, to (i) suspend the operation of all or a material portion of its
business in the ordinary course, (ii) suspend the payment of any material
obligations in the ordinary course or suspend the performance under material
contracts in the ordinary course, (iii) solicit proposals for the liquidation
of, or undertake to liquidate, all or a material portion of its assets, or (iv)
solicit proposals for the employment of, or employ, an agent or other third
party to conduct a program of closings, liquidations, or “Going-Out-Of-Business”
sales of any material portion of its business; or

 

(m)       Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

 

(n)       Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

(o)       Indictment. (i) Any Loan Party is (A) criminally indicted or convicted
of a felony for fraud or dishonesty in connection with the Loan Parties’
business, or (B) charged by a Governmental Authority under any law that would
reasonably be expected to lead to forfeiture of any material portion of
Collateral, or (ii) any director or senior officer of any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business, unless such director or senior
officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral;

 

(p)       Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness or such holder shall fail to comply with
such Subordination Provisions; (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or (C)
that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or
(iii) any subordination provision set forth in the Intercreditor Agreement
shall, in whole or in part, terminate or otherwise fail or cease to be, in any
material respect, valid and binding on, or enforceable against, the ABL Agent or
any ABL Lender.

 



-92-

 

 

8.02.       Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions:

 

(a)       declare the Commitments of each Lender to make Loans to be terminated,
whereupon such Commitments and obligations shall be terminated;

 

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations (excluding Other
Liabilities not then due and payable) to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

 

(c)       subject to the terms of the Intercreditor Agreement, whether or not
the maturity of the Obligations shall have been accelerated pursuant hereto,
proceed to protect, enforce and exercise all rights and remedies of the Credit
Parties under this Agreement, any of the other Loan Documents or Law, including,
but not limited to, by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans, all interest accrued thereon
and all other Obligations shall automatically become due and payable without
further act of the Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03.       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Obligations have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.14
and the terms of the Intercreditor Agreement, be applied by the Agent in the
following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities (including indemnities due under Section
10.03 hereof), Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders (including Credit Party Expenses to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, and fees (excluding any
Early Termination Fees), ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 



-93-

 

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities) and Obligations under
Swap Contracts, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Fifth held by them;

 

Sixth, to payment of all other Obligations arising from Bank Products and Swap
Contracts, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Sixth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
the Obligations otherwise set forth above in this Section.

 

ARTICLE IX
THE AGENT

 

9.01.       Appointment and Authority.

 

Each of the Lenders (in its capacity as a Lender) hereby irrevocably appoints
Encina Business Credit, LLC to act on its behalf as the administrative agent and
collateral agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof (including, without
limitation, acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations), together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the other
Credit Parties, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 



-94-

 

 

9.02.       Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03.       Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Applicable Lenders; provided, that, the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties or a Lender. In the event that the Agent
obtains such actual knowledge or receives such a notice, the Agent shall give
prompt notice thereof to each of the other Credit Parties. Upon the occurrence
of a Default or an Event of Default, the Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 



-95-

 

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

9.04.       Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received written notice to the contrary from
such Lender prior to the making of such Loan. The Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05.       Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent. The Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 



-96-

 

 

9.06.       Resignation of Agent. The Agent may at any time give written notice
of its resignation to the Lenders and the Lead Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided, that, if the Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Lead Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent hereunder.

 

9.07.       Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except as provided in Section 9.12, the Agent shall not have any
duty or responsibility to provide any Credit Party with any other credit or
other information concerning the affairs, financial condition or business of any
Loan Party that may come into the possession of the Agent.

 

9.08.       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no bookrunner, arranger, syndication agent or documentation
agent as may be listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Agent or a Lender hereunder.

 

9.09.       Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 



-97-

 

 



(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agent and the other
Credit Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
Agent and such Credit Parties under Sections 2.08 and 10.04) allowed in such
judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party in any such proceeding.

 

9.10.     Collateral and Guaranty Matters.    The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

 

(a)       to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Applicable Lenders in accordance with Section 10.01; and

 

(b)       to release any Guarantor from its obligations under the Security
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Security Agreement pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Security Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11.     Notice of Transfer.   The Agent may deem and treat a Lender party to
this Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 



-98-

 

 

9.12.     Reports and Financial Statements.  By signing this Agreement, each
Lender:

 

(a)       agrees to furnish the Agent at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

 

(b)       is deemed to have requested that the Agent furnish, and the Agent
agrees to furnish, such Lender, promptly after they become available, copies of
all financial statements required to be delivered by the Lead Borrower
hereunder;

 

(c)       is deemed to have requested that the Agent furnish, and the Agent
agrees to furnish, such Lender, promptly after they become available, copies of
all commercial finance examinations and appraisals of the Collateral received by
the Agent (collectively, the “Reports”);

 

(d)       expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the financial statements or
Reports, and shall not be liable for any information contained in financial
statement or Report;

 

(e)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(f)       agrees to keep all financial statements and Reports confidential in
accordance with the provisions of Section 10.07 hereof; and

 

(g)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 



-99-

 

 

9.13.       Agency for Perfection.  Each Credit Party hereby appoints each other
Credit Party as agent for the purpose of perfecting Liens for the benefit of the
Credit Parties, in assets which, in accordance with Article 9 of the UCC or any
other Law of the United States can be perfected only by possession or control.
Should any Credit Party (other than the Agent) obtain possession or control of
any such Collateral, such Credit Party shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver such Collateral to the
Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

 

9.14.       Indemnification of Agent. Without limiting the obligations of Loan
Parties hereunder, to the extent that the Loan Parties for any reason fails to
indefeasibly pay any amount required under Section 10.04 to be paid by them to
the Agent (or any sub-agent thereof), the Lenders shall indemnify the Agent, any
sub-agent thereof, and any Related Party, as the case may be ratably according
to their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent, any sub-agent thereof, and their
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by the Agent, any
sub-agent thereof, and their Related Parties in connection therewith; provided,
that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s, any sub-agent’s, and their
Related Parties’ gross negligence or willful misconduct as determined by a final
and non-appealable judgment of a court of competent jurisdiction.

 

9.15.       Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

ARTICLE X
MISCELLANEOUS

 

10.01.       Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

  (a)       increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

 

  (b)       as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including the Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender, or (ii) any scheduled or mandatory reduction or termination of
the Aggregate Commitments hereunder or under any other Loan Document, without
the written Consent of such Lender;

 



-100-

 

 

(c)       as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (iii)
of the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of such Lender; provided, however, that only the
Consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

 

(d)       as to any Lender, change Section 2.12 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

 

(e)       change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

 

(f)       except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

(g)       except for Permitted Dispositions or as provided in Section 9.10,
release all or substantially all of the Collateral from the Liens of the
Security Documents without the written Consent of each Lender;

 

(h)       increase the Aggregate Commitments without the written Consent of each
Lender;

 

(i)       [reserved]; and

 

(j)       except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

 

and; provided, further, that (i) [reserved]; (ii) no amendment, waiver or
Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

 



-101-

 

 

(k)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) no provider or holder of any Bank Products or Cash
Management Services shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended and waived with the consent of the Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
any Loan Document to be consistent with this Agreement and the other Loan
Documents.

 

(l)       If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Required Lenders, the Lead Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided, that, such amendment, waiver, consent
or release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).

 

(m)       Notwithstanding any provision herein to the contrary, this Agreement
may be amended with the written consent of the Required Lenders, the Agent and
the Borrowers (i) to add one or more additional revolving credit or term loan
facilities to this Agreement, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Agent and approved by the
Lenders, the Lenders providing such additional credit facilities to participate
in any required vote or action required to be approved by the Required Lenders
or by any other number, percentage or class of Lenders hereunder.

 

(n)       No amendment or waiver shall, unless signed by Agent and each Delayed
Draw Term Loan Lender directly affected thereby (or by Agent with the consent of
each Delayed Draw Term Loan Lender directly affected thereby in addition to the
Required Lenders (or by Agent with the consent of the Required Lenders and
Borrower Representative): (i) amend or waive compliance with the conditions
precedent to the obligations of Lenders to make any Delayed Draw Term Loan in
Section 4.02; (ii) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of any Delayed Draw Term
Lender to make any Delayed Draw Term Loan in Section 4.02; or (iii) amend or
waive this Section 10.01(n) or the definitions of the terms used in this Section
10.01(n) insofar as the definitions affect the substance of this Section
10.01(n).

 



-102-

 

 

10.02.     Notices; Effectiveness; Electronic Communications.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)       if to the Loan Parties or the Agent, to the address, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)      if to any Lender, to the address, electronic mail address or telephone
number specified in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)       Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent; provided, that, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Lead Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



-103-

 

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Loan Parties’ or the Agent’s
transmission of Borrower Materials through the Internet.

 

(d)       Change of Address, Etc. Each of the Loan Parties and the Agent may
change its address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address or telephone number for notices and other communications hereunder by
notice to the Lead Borrower and the Agent. In addition, each Lender agrees to
notify the Agent from time to time to ensure that the Agent has on record (i) an
effective address, contact name, telephone number, and electronic mail address
to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

 

(e)       Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Borrowing) purportedly given by or on behalf of the Loan Parties even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

 

10.03.     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

 



-104-

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) [reserved],
or (c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12); and provided, further, that if at any
time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

10.04.     Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Controlled Account Bank
or other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 



-105-

 

 

(c)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Law, the Loan Parties shall not assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.

 

(d)       Payments. All amounts due under this Section shall be payable on
demand therefor.

 

(e)       Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction.

 

(f)       Survival. The agreements in this Section shall survive the resignation
of any Agent, the assignment of any Commitment or Loan by any Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05.     Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 



-106-

 

 

10.06.     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans) at the
time owing to it; provided, that, any such assignment shall be subject to the
following conditions:

 

(i)                Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

 

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 



-107-

 

 

(C)Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans (including any Delayed Draw Term
Loan) or the Commitment (including the Delayed Draw Term Loan Commitment)
assigned;

 

(D)Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(1)the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender; and

 

(2)the consent of the Agent shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; provided that
the Agent’s refusal to accept a sale to a holder of obligations under the ABL
Credit Agreement or an Affiliate of such a holder, or the imposition of
conditions or limitations (including limitations on voting) upon sales to such
Persons, shall not be deemed to be unreasonable; and

 

(E)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, and shall, in connection with any Assignment and Assumption to
which Crowd Out Capital is a party, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Agent an Administrative Questionnaire.

 

(F)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Loan Parties or any of the Loan Parties’ Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 



-108-

 

 

(G)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a promissory note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 



-109-

 

 

(c)       Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, with notice to and the
consent of the Agent, sell participations to any Person (other than a natural
person or the Loan Parties or any of the Loan Parties’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided, that, (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

 

(e)       Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses (i)
through (iv) of the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (g) of this Section, the Loan Parties agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.02 as
though it were a Lender.

 

(f)       Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 



-110-

 

 

(g)       Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(h)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its promissory note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

10.07.     Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
Approved Funds, and to its and its Affiliates’ and Approved Funds’ respective
partners, directors, officers, employees, agents, funding sources, attorneys,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
Laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement (including any electronic
agreement contained in any Platform) containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Contract relating to any Loan Party and its obligations,
(g) with the consent of the Lead Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof; provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 



-111-

 

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.

 

10.08.       Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) or other property at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrowers or any other Loan Party against
any and all of the Obligations now or hereafter existing under this Agreement or
any other Loan Document to such Lender, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that,
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the Lead
Borrower and the Agent promptly after any such setoff and application; provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09.       Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans and other Obligations (other than Other
Liabilities not then due and owing) or, if it exceeds such unpaid principal,
refunded to the Borrowers. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 



-112-

 

 

10.10.       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11.       Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Credit Parties, regardless of any investigation made by any
Credit Party or on their behalf and notwithstanding that any Credit Party may
have had notice or knowledge of any Default or Event of Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.
Further, the provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX
shall survive and remain in full force and effect regardless of the repayment of
the Obligations or the termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any Obligations
that may thereafter arise under Section 10.04 hereof.

 

10.12.       Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, then such provisions shall be deemed
to be in effect only to the extent not so limited.

 



-113-

 

 

10.13.     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that,:

 

(a)       the Borrowers shall have paid to the Agent the assignment fee
specified in Section 10.06(b);

 

(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)       such assignment does not conflict with Laws; and

 

(e)       in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14.     Governing Law; Jurisdiction; Etc.

 

(a)       GOVERNING LAW. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 



-114-

 

 

(b)       SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
THE COURTS OF THE STATE OF ILLINOIS LOCATED IN THE CITY OF CHICAGO AND OF THE
UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)       WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR WITH RESPECT TO NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

10.15.     Waiver of Jury Trial . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



-115-

 

 

10.16.       No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

 

10.17.       USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Act. Each Loan
Party is in compliance, in all material respects, with the Patriot Act. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. The Loan Parties shall,
promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 



-116-

 

 

10.18.       Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19.       Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20.       Press Releases. Each Loan Party consents to the publication by the
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo or trademark. The Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower prior to
the publication thereof. The Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

10.21.       Additional Waivers.

 

  (a)       The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, (iii) the failure to perfect any security interest in, or the release
of, any of the Collateral or other security held by or on behalf of the Agent or
any other Credit Party, or (iv) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or that would otherwise operate as a discharge of any Loan Party as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations after the termination of the Commitments). The obligations
of each Loan Party shall not be subject to any reduction, limitation, impairment
or termination for any reason (other than the indefeasible payment in full in
cash of the Obligations after the termination of the Commitments), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise.

 



-117-

 

 

(b)       To the fullest extent permitted by Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Agent and the other Credit Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that all of the Obligations have been indefeasibly paid in full in cash
and the Commitments have been terminated. Each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party.

 

(c)       Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all of the Obligations and the
termination of the Commitments. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Obligations and no Loan
Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower “insolvent”
within the meaning of Section 101 (32) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

 



-118-

 

 

10.22.       No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

10.23.       Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

10.24.       Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.25.       ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.26.       Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Security Agreement or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the Security Agreement voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until Payment in Full of the
Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 



-119-

 

 

10.27.       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution, and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

10.28.       Intercreditor Agreement.  EACH LENDER HEREUNDER (I) ACKNOWLEDGES
THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (II) CONSENTS TO THE
SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (III) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND (IV) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AND ANY AMENDMENTS THERETO REQUIRED BY THE
TERMS THEREOF AS AGENT AND ON BEHALF OF SUCH LENDER. THE FOREGOING PROVISIONS
ARE INTENDED AS AN INDUCEMENT TO THE LENDERS AND THE ABL LENDERS TO EXTEND
CREDIT TO THE BORROWERS AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES
OF SUCH PROVISIONS. TO THE EXTENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT SHALL GOVERN.

 

[Signature pages follow.]

 

-120-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

Lead Borrower:

 



VERTEX ENERGY OPERATING, LLC



 



By: /s/ Benjamin P. Cowart           Name:   /Benjamin P. Cowart           Its:
   





 



Additional Borrowers:         BANGO OIL LLC   VERTEX RECOVERY MANAGEMENT LA,
LLC        By: /s/ Benjamin P. Cowart   By: /s/ Benjamin P. Cowart         Name:
            Name:           Its:               Its:    



 



VERTEX REFINING NV, LLC   VERTEX REFINING LA, LLC       By: /s/ Benjamin P.
Cowart   By: /s/ Benjamin P. Cowart         Name:             Name:    
      Its:               Its:    

 



VERTEX REFINING OH, LLC   VERTEX II GP, LLC       By: /s/ Benjamin P. Cowart  
By: /s/ Benjamin P. Cowart         Name:             Name:           Its:      
        Its:    

 





VERTEX MERGER SUB, LLC   VERTEX ACQUISITION SUB, LLC        By: /s/ Benjamin P.
Cowart   By: /s/ Benjamin P. Cowart         Name:             Name:    
      Its:               Its:    

  





 

 

 

CEDAR MARINE TERMINALS, LP   CROSSROAD CARRIERS, L.P.       By: /s/ Benjamin P.
Cowart   By: /s/ Benjamin P. Cowart         Name: Benjamin P. Cowart    
      Name:           Its:               Its:    






VERTEX RECOVERY, L.P.   H&H OIL, L.P.       By: /s/ Benjamin P. Cowart   By: /s/
Benjamin P. Cowart         Name:             Name:           Its:        
      Its:    

 



GOLDEN STATE LUBRICANTS WORKS, LLC   VERTEX RECOVERY MANAGEMENT, LLC       By:
/s/ Benjamin P. Cowart   By: /s/ Benjamin P. Cowart         Name:      
      Name:           Its:               Its:    

 





                VERTEX ENERGY, INC., as Parent and as a Guarantor              
    By: /s/ Benjamin P. Cowart     Name:     Title:  



  



 

 



                ENCINA BUSINESS CREDIT, LLC, as Agent                   By: /s/
Stephen Beriau     Name: Stephen Beriau     Title:   MD



 





 

 



                ENCINA BUSINESS CREDIT SPV, LLC, as a Lender                  
By: /s/ Stephen Beriau     Name: Stephen Beriau     Title:   MD

 

 

